10-521-cr(L), 10-580-cr(CON), 10-4639-cr(CON)
United States v. Vilar, et al.

                            UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                           August Term, 2013

(Argued: August 21, 2012                                                     Decided: August 30, 2013)

                    Docket Nos. 10-521-cr(L), 10-580-cr(CON), 10-4639-cr(CON)

          _______________________________________________________________

                                                UNITED STATES,

                                                   Appellee,


                                                      v.


                              ALBERTO VILAR AND GARY ALAN TANAKA,

                                           Defendants-Appellants.

          _______________________________________________________________

Before: NEWMAN, CABRANES, and STRAUB, Circuit Judges.

        Alberto Vilar and Gary Alan Tanaka appeal their judgments of conviction, entered on

February 8, 2010, and February 10, 2010, respectively, in the United States District Court for the

Southern District of New York (Richard J. Sullivan, Judge). In simple terms, a jury found that Vilar

and Tanaka lied to clients about the nature and quality of certain investments. This appeal raises a

number of substantial issues, including a question left open after the Supreme Court’s decision in

Morrison v. National Australia Bank Ltd., 130 S. Ct. 2869 (2010): whether criminal liability under Section

10(b) of the Securities Exchange Act of 1934 (“Section 10(b)”) extends to conduct in connection

with an extraterritorial purchase or sale of securities.



                                                      1
        We conclude as follows. First, Section 10(b) and its implementing regulation, Rule 10b-5, do

not apply to extraterritorial conduct, regardless of whether liability is sought criminally or civilly.

Accordingly, a defendant may be convicted of securities fraud under Section 10(b) and Rule 10b-5

only if he has engaged in fraud in connection with (1) a security listed on a U.S. exchange, or (2) a

security purchased or sold in the United States. Although the District Court did not require proof

of domestic securities transactions in this case, this unchallenged error was not “plain” since it did

not affect the outcome of the proceedings, and therefore did not affect Vilar and Tanaka’s

substantial rights.

        Second, when proceeding criminally or civilly under Section 10(b) or Rule 10b-5, the

government need not prove that the victims of a fraudulent scheme actually relied on the alleged

material misrepresentations or omissions. Because reliance is not an element of a Section 10(b)

offense, the District Court did not err by not instructing the jury on the issue of reliance.

        Third, although the mail fraud charge in the indictment specified that the mailing itself was

false or fraudulent, the District Court’s instruction permitting the jury to convict the defendants

based on a mailing that itself contained no false or fraudulent statement did not “constructively

amend” the indictment.

        Fourth, on remand, the District Court must decide what acts constitute the offense conduct

for the purposes of calculating the appropriate loss amount at sentencing, and re-determine the

amount of money subject to forfeiture. Further, the District Court must, in accordance with the

Mandatory Victim Restitution Act, limit its restitution order to victims of the scheme who

purchased securities domestically.

        Fifth, with the exception of Vilar’s ineffective assistance of counsel claim, which we do not

reach, Vilar and Tanaka’s remaining claims are without merit.



                                                     2
        We AFFIRM the judgments of conviction in all respects, except for the sentences; and

REMAND with instructions to vacate the sentences of Vilar and Tanaka and to commence a de novo

resentencing of the two defendants consistent with this opinion.


                                                 VIVIAN SHEVITZ, JANE SIMKIN SMITH (Susan C.
                                                       Wolfe, Joanna Eftichyiou, on the brief),
                                                       Brooklyn, NY, for Alberto Vilar.

                                                 ALAN DERSHOWITZ (Victoria B. Eiger, Nathan Z.
                                                       Dershowitz, Dershowitz, Eiger & Adelson,
                                                       P.C., New York, NY, on the brief), Cambridge,
                                                       MA, for Gary Alan Tanaka.

                                                 BENJAMIN A. NAFTALIS, JUSTIN ANDERSON (Sarah E.
                                                       Paul, Katherine Polk Failla, on the brief),
                                                       Assistant United States Attorneys, for Preet
                                                       Bharara, United States Attorney for the
                                                       Southern District of New York, New York,
                                                       NY, for the United States.

JOSÉ A. CABRANES, Circuit Judge:

        Alberto Vilar and Gary Alan Tanaka appeal their judgments of conviction, entered on

February 8, 2010, and February 10, 2010, respectively, in the United States District Court for the

Southern District of New York (Richard J. Sullivan, Judge). In simple terms, a jury found that Vilar

and Tanaka lied to clients about the nature and quality of certain investments. This appeal raises a

number of substantial issues, including a question left open after the Supreme Court’s decision in

Morrison v. National Australia Bank Ltd., 130 S. Ct. 2869 (2010): whether criminal liability under Section

10(b) of the Securities Exchange Act of 1934 (“Section 10(b)”) extends to conduct in connection

with an extraterritorial purchase or sale of securities.




                                                     3
               We conclude as follows. First, Section 10(b) and its implementing regulation, Rule 10b-5, do

not apply to extraterritorial conduct, regardless of whether liability is sought criminally or civilly.1

Accordingly, a defendant may be convicted of securities fraud under Section 10(b) and Rule 10b-5

only if he has engaged in fraud in connection with (1) a security listed on a U.S. exchange, or (2) a

security purchased or sold in the United States. Although the District Court did not require proof

of domestic securities transactions in this case, this error was not “plain” since it did not affect the

outcome of the proceedings, and therefore did not affect Vilar and Tanaka’s substantial rights.

               Second, when proceeding criminally or civilly under Section 10(b) or Rule 10b-5, the

government need not prove that the victims of a fraudulent scheme actually relied on the alleged

material misrepresentations or omissions. Because reliance is not an element of a Section 10(b)

offense, the District Court did not err by not instructing the jury on the issue of reliance.

               Third, although the mail fraud charge in the indictment specified that the mailing itself was

false or fraudulent, the District Court’s instruction permitting the jury to convict the defendants

based on a mailing that itself contained no false or fraudulent statement did not “constructively

amend” the indictment.

               Fourth, on remand, the District Court must decide what acts constitute the offense conduct

for the purposes of calculating the appropriate loss amount at sentencing, and re-determine the

amount of money subject to forfeiture. Further, the District Court must, in accordance with the

Mandatory Victim Restitution Act, limit its restitution order to victims of the scheme who

purchased securities domestically.

               Fifth, with the exception of Vilar’s ineffective assistance of counsel claim, which we do not

reach, Vilar and Tanaka’s remaining claims are without merit.

        1   The text of Section 10(b), 15 U.S.C. § 78j(b), and of Rule 10b-5, 17 C.F.R. § 240.10b-5, may be found at Note 6,
post.



                                                                 4
                                                   BACKGROUND2

           It is fair to say that, from the mid-1980s until their arrest in 2005, Vilar and Tanaka were

prominent investment managers and advisers. Prior to the technology market crash of 2000-2001,

they were responsible for managing approximately $9 billion in investments for their clients.

           Vilar and Tanaka managed their clients’ assets through a number of different funds and

entities. In 1986, they founded and became the sole shareholders of Amerindo Investment

Advisors Inc. (“Amerindo U.S.”), an investment adviser registered with the Securities and Exchange

Commission (“SEC”). Amerindo U.S. was a California corporation with principal offices in San

Francisco and New York City. Vilar and Tanaka also founded and were the sole shareholders of (1)

Amerindo Investment Advisors, Inc. (“Amerindo Panama”), a corporation organized under the laws

of the Republic of Panama that managed an off-shore investment fund offered to U.S. investors,

and (2) Amerindo Investment Advisors (UK) Ltd. (“Amerindo U.K.”), a United Kingdom

corporation, which managed portfolios of U.S. emerging growth stocks for U.K.-based clients.3

           From at least July 1986 until May 2005, Vilar and Tanaka offered clients the opportunity to

invest in “Guaranteed Fixed Rate Deposit Accounts” (“GFRDAs”). The GFRDA program was

made available only to a select group of individual clients, who were generally close friends or family

members of Vilar or Tanaka. Vilar and Tanaka promised investors in the GFRDA program that

they would receive a high, fixed rate of interest over a set term, and that the overwhelming majority

of the GFRDA funds would be invested in high-quality, short-term deposits, including U.S.

Treasury bills. The balance of the capital in the GFRDAs—generally no more than twenty-five

percent—was to be invested in publicly traded emerging growth stocks.
     2 Because Vilar and Tanaka appeal from judgments of conviction entered after a jury trial, we draw the facts from

the evidence presented at trial, viewed in the light most favorable to the government. See, e.g., Parker v. Matthews, 132 S.
Ct. 2148, 2152 (2012); United States v. Rosen, 716 F.3d 691, 694 (2d Cir. 2013).
    3   Throughout this opinion we refer generically to Vilar and Tanaka’s various joint ventures as “Amerindo.”



                                                              5
         Despite Vilar and Tanaka’s description of the GFRDA program, they invested all of the

funds in technology and biotechnology stocks, presumably in the hopes of meeting or even

exceeding the high “guaranteed” rates of return. The downside of this scheme, of course, was that

the GFRDAs were volatile and not safe investments at all. And so, when the so-called dot-com

bubble “burst” in the fall of 2000, the value of the investments held by the GFRDAs dropped

precipitously. Accordingly, Vilar and Tanaka could not pay the promised rates of return and, as a

consequence, several GFRDA investors lost millions of dollars.

         In June 2002, as the GFRDA scheme was falling apart, Vilar and Tanaka approached a long-

standing client, Lily Cates, with the opportunity to invest in a type of venture known as a Small

Business Investment Company (“SBIC”). Vilar told Cates that he and Tanaka had been approved

for an SBIC license, which would allow the SBIC to obtain matching funds from the federal

government’s Small Business Administration (“SBA”) for the SBIC’s investments. In fact, Vilar and

Tanaka had never received an SBIC license and, indeed, had been denied such a license multiple

times.

         On June 20, 2002, Cates invested $5 million in the SBIC formed by Amerindo, and her

funds were deposited into an Amerindo bank account at Bear, Stearns & Co., in the name of a

Panamanian corporation called “Amerindo Management Inc.” (“AMI”). Vilar and Tanaka quickly

drew on these funds in order to meet various personal and corporate obligations. Notably, Vilar and

Tanaka made the following transactions: (1) on June 25, 2002, Tanaka transferred $1 million to a

personal bank account held by Vilar, and Vilar immediately used that money for a variety of

personal expenses, including a substantial donation to his alma mater; and (2) on July 9, 2002, Vilar

and Tanaka wired approximately $2.85 million of Cates’s money from the AMI account to an

account in Luxembourg, as part of a settlement agreement with a former GFRDA investor. Over



                                                  6
the next two years—during which Vilar repeatedly assured Cates that her funds were safely in

escrow—Vilar and Tanaka continued to use Cates’s SBIC investment account for their own needs.

For example, in 2003, Tanaka forged Cates’s signature to authorize a $250,000 transfer from her

SBIC account to one of Vilar’s personal accounts. More than $50,000 of that transfer was used by

Vilar to make a personal mortgage payment.

         In early 2005, Cates requested that Vilar return her money and close her account. Vilar

responded that she would have to make her request of Amerindo Panama—an organization with

which she had never previously interacted. With her suspicions raised, Cates reported Vilar and

Tanaka to the SEC. Vilar made several false statements in response to the SEC’s inquiries, hoping

to obscure the SBIC scheme.

         On August 15, 2006, the Department of Justice indicted Vilar and Tanaka, charging them in

twelve counts with: (1) conspiracy to commit securities fraud, investment adviser fraud, mail fraud,

wire fraud, and money laundering, in violation of 18 U.S.C. § 371 (Count One); (2) securities fraud,

in violation of 15 U.S.C. §§ 78j(b), 78ff and 17 C.F.R. § 240.10b-5 (Counts Two and Three); (3)

investment adviser fraud, in violation of 15 U.S.C. §§ 80b-6 and 80b-7 (Count Four); (4) mail fraud,

in violation of 18 U.S.C. § 1341 (Count Five); (5) wire fraud, in violation of 18 U.S.C. § 1343

(Counts Six and Seven); (6) money laundering, in violation of 18 U.S.C. § 1957 (Counts Eight

through Eleven); and (7) the making of false statements to the SEC, in violation of 18 U.S.C.

§ 1001(a) (Count Twelve).4

         Trial began before Judge Sullivan and a jury on September 22, 2008. On November 19,

2008, after a nine-week trial, the jury convicted Vilar on all twelve counts and convicted Tanaka on

Counts One (conspiracy), Three (securities fraud relating to the GFRDA scheme), and Four

    4 The SEC also proceeded against Vilar and Tanaka in a separate civil action. See SEC v. Amerindo Inv. Advisors, Inc.,

No. 05 Civ. 5231(RJS) (S.D.N.Y. filed June 1, 2005).



                                                             7
(investment adviser fraud). Tanaka was acquitted on the other nine counts. On February 8, 2010,

the District Court sentenced Vilar principally to a term of 108 months’ imprisonment. Two days

later, Tanaka was sentenced to a term of sixty months’ imprisonment. On April 5, 2010, the District

Court ordered both defendants to pay almost $35 million in restitution, including a 9%

compounding interest rate, and to forfeit more than $54 million.

        Vilar and Tanaka now appeal.

                                             DISCUSSION

        Vilar and Tanaka raise what can only be a described as a host of challenges to their

convictions and sentences. For ease of comprehension, we address, first, Vilar and Tanaka’s claim

that the conduct underlying their convictions for securities fraud was “extraterritorial,” and therefore

not criminal under Section 10(b) or Rule 10b-5; second, their challenges to the indictment; third,

their various challenges to the admission of evidence introduced by the government at trial; fourth,

their challenges to the District Court’s jury instructions; fifth, their challenges to the sufficiency of

the evidence supporting their convictions; sixth, their challenges to their sentences; and, finally,

seventh, their claims of ineffective assistance of counsel.

                                        I. “Extraterritoriality”

        Vilar and Tanaka contend that their respective convictions for securities fraud must be

reversed because their conduct was extraterritorial, meaning that it “occurr[ed] in the territory of [a]

sovereign [other than the United States],” Kiobel v. Royal Dutch Petroleum Co., 133 S. Ct. 1659, 1669

(2013), and therefore was not proscribed by Section 10(b) or Rule 10b-5. They rely on the Supreme

Court’s holding in Morrison, which was decided after Vilar and Tanaka were convicted, and which

limited Section 10(b) and Rule 10b-5 to prohibiting fraud committed in connection with

“transactions in securities listed on domestic exchanges, and domestic transactions in other



                                                     8
securities.” Morrison, 130 S. Ct. at 2884. Observing that Morrison was a civil lawsuit, the government

responds that Morrison’s geographic limit on the reach of Section 10(b) and Rule 10b-5 applies only

in the civil context and therefore is no bar to Vilar and Tanaka’s criminal convictions. In the

alternative, the government argues that Vilar and Tanaka’s illegal conduct was “territorial” within the

meaning of Morrison, inasmuch as at least some of the transactions were “domestic transactions in

other securities.” Id. Although we conclude that Morrison does apply to criminal cases brought

pursuant to Section 10(b) and Rule 10b-5, we agree that the record in this case confirms that Vilar

and Tanaka did perpetrate fraud in connection with domestic securities transactions, and we

therefore affirm their convictions.

                                        A. Standard of Review

        It is an axiom of appellate review that “[a] federal court of appeals normally will not correct a

legal error made in criminal trial court proceedings unless the defendant first brought the error to

the trial court’s attention.” Henderson v. United States, 133 S. Ct. 1121, 1124 (2013). Accordingly,

where, as here, defendants present us with a claim that they did not give the district court an

opportunity to consider, we limit our review to curing “plain error.” United States v. James, 712 F.3d

79, 96 (2d Cir. 2013). This standard is met when “(1) there is an error; (2) the error is clear or

obvious, rather than subject to reasonable dispute; (3) the error affected the appellant’s substantial

rights, which in the ordinary case means it affected the outcome of the district court proceedings;

and (4) the error seriously affects the fairness, integrity or public reputation of judicial proceedings.”

United States v. Marcus, 560 U.S. 258, 130 S. Ct. 2159, 2164 (2010) (internal quotation marks and

brackets omitted).

        Plain error review applies equally where the defendant did not object before the trial court

because he failed to recognize an error, and where the defendant did not object because the trial



                                                    9
court’s decision was correct at the time but assertedly became erroneous due to a supervening legal

decision. See Johnson v. United States, 520 U.S. 461, 466-67 (1997). In all cases, we look not to the law

at the time of the trial court’s decision to assess whether the error was plain, but rather, to the law as

it exists at the time of review. See Henderson, 133 S. Ct. at 1129-30. In other words, a decision of the

trial court that was perfectly proper when issued may nonetheless be considered “plainly erroneous”

on appeal due to a supervening change in the law.5

                                                      B. Analysis

                                          1. “Clear or Obvious Error”

           The question presented here requires us to consider yet another issue created by the

Supreme Court’s far-reaching holding in Morrison. Section 10(b) and Rule 10b-5 together proscribe

the use of fraudulent schemes “in connection with the purchase or sale of any security registered on

a national securities exchange or any security not so registered . . . .” 15 U.S.C. § 78j(b).6 Prior to


    5    We note, as we have many times before, that, prior to the Supreme Court’s decision in Johnson, we employed a
“modified” plain error analysis when addressing a claimed error that resulted from a supervening legal decision. In those
cases, we placed the burden on the government to demonstrate that the error did not affect the defendant’s substantial
rights, rather than requiring the defendant to show that it did. See United States v. Needham, 604 F.3d 673, 678 (2d Cir.
2010). We have also observed that “it is unclear whether this standard remains in force following the Supreme Court’s
decision in Johnson,” id., but on at least twenty-two occasions in published decisions, which we refrain from citing on
grounds of tedium, we have declined to resolve this question because its answer has never affected the result in any case,
see, e.g., United States v. Botti, 711 F.3d 299, 308-10 (2d Cir. 2013). Not surprisingly, we have no reason to address the
parties’ arguments on this issue in this case, as it would have no effect on our decision. Indeed, we cannot help but be
skeptical that the allocation of the burden of demonstrating harm will ever be dispositive in this context. We simply add
our voice to the chorus of those who warn of this snare in our jurisprudence.
    6   Section 10(b) provides:
    It shall be unlawful for any person, directly or indirectly, by the use of any means or instrumentality of interstate
    commerce or of the mails, or of any facility of any national securities exchange . . . . [t]o use or employ, in
    connection with the purchase or sale of any security registered on a national securities exchange or any security not
    so registered, or any securities-based swap agreement[,] any manipulative or deceptive device or contrivance in
    contravention of such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public
    interest or for the protection of investors.
15 U.S.C. § 78j(b). Rule 10b-5, which was promulgated pursuant to Section 10(b), provides:
    It shall be unlawful for any person, directly or indirectly, by the use of any means or instrumentality of
    interstate commerce, or of the mails or of any facility of any national securities exchange,
    (a) To employ any device, scheme, or artifice to defraud,



                                                            10
the Supreme Court’s decision in Morrison, “[i]n determining whether § 10(b) and Rule 10b–5 could

apply extraterritorially, this Court had . . . applied the so-called conduct and effects test, which

focused on: (1) whether the wrongful conduct occurred in the United States, and (2) whether the

wrongful conduct had a substantial effect in the United States or upon United States citizens.”

Absolute Activist Value Master Fund Ltd. v. Ficeto, 677 F.3d 60, 65 (2d Cir. 2012) (internal quotation

marks omitted). Morrison did away with this test. Relying on the “longstanding principle of

American law that legislation of Congress, unless a contrary intent appears, is meant to apply only

within the territorial jurisdiction of the United States,” Morrison, 130 S. Ct at 2877 (internal quotation

marks omitted), the Supreme Court rejected any extraterritorial application of Section 10(b) and

10b-5, and instructed that “Section 10(b) reaches the use of a manipulative or deceptive device or

contrivance only in connection with the purchase or sale of a security listed on an American stock

exchange, and the purchase or sale of any other security in the United States.” Id. at 2888.

         Despite the supposed bright-line nature of Morrison’s holding, there has been no shortage of

questions raised in its wake. This appeal requires us to decide whether Morrison’s limit on the scope

of Section 10(b) liability extends to criminal prosecutions brought under that provision. Although

we have not yet addressed this specific issue, we have no problem concluding that Morrison’s holding

applies equally to criminal actions brought under Section 10(b), and that this result is “clear or

obvious” for the purposes of plain error review. We reach this result for two reasons: (1) the




    (b) To make any untrue statement of a material fact or to omit to state a material fact necessary in order to
    make the statements made, in the light of the circumstances under which they were made, not misleading, or
    (c) To engage in any act, practice, or course of business which operates or would operate as a fraud or deceit
    upon any person,
    in connection with the purchase or sale of any security.
17 C.F.R. § 240.10b-5.



                                                           11
presumption against extraterritoriality applies to criminal statutes, and (2) the presumption against

extraterritoriality applies to Section 10(b).

                                          i. Criminal Statutes

        First, the government is incorrect when it asserts that “the presumption against

extraterritoriality for civil statutes . . . simply does not apply in the criminal context.” Gov’t Br. 96.

As we have observed, “[i]t is beyond doubt that, as a general proposition, Congress has the authority

to ‘enforce its laws beyond the territorial boundaries of the United States.’” United States v. Yousef,

327 F.3d 56, 86 (2d Cir. 2003) (quoting EEOC v. Arabian Am. Oil Co., 499 U.S. 244, 248 (1991)).

But the courts have also recognized the “commonsense notion that Congress generally legislates

with domestic concerns in mind,” Smith v. United States, 507 U.S. 197, 204 n.5 (1993), and “the

presumption that United States law governs domestically but does not rule the world,” Kiobel, 133 S.

Ct. at 1664 (internal quotation marks omitted). For these reasons, “[w]hen a statute gives no clear

indication of an extraterritorial application, it has none.” Morrison, 130 S. Ct. at 2878.

        The government contends, relying on United States v. Bowman, 260 U.S. 94 (1922), that the

presumption against extraterritoriality has no place in our reading of criminal statutes. To the

contrary, no plausible interpretation of Bowman supports this broad proposition; fairly read, Bowman

stands for quite the opposite. In Bowman, the Supreme Court was asked to consider criminal charges

brought against sailors who, while at sea, conspired to defraud a company owned by the United

States. See id. at 95-96. The Court explained:

        Crimes against private individuals or their property, like assaults, murder, burglary,
        larceny, robbery, arson, embezzlement and frauds of all kinds, which affect the peace
        and good order of the community, must of course be committed within the
        territorial jurisdiction of the government where it may properly exercise it. If
        punishment of them is to be extended to include those committed outside of the
        strict territorial jurisdiction, it is natural for Congress to say so in the statute, and
        failure to do so will negative the purpose of Congress in this regard.



                                                    12
Id. at 98. The Court nonetheless concluded that charges could be brought in district court in that

case, because “the same rule of interpretation should not be applied to criminal statutes which are,

as a class, not logically dependent on their locality for the Government’s jurisdiction, but are enacted

because of the right of the Government to defend itself against obstruction, or fraud wherever perpetrated, especially if

committed by its own citizens, officers, or agents.” Id. (emphasis supplied). In other words, the presumption

against extraterritoriality does apply to criminal statutes, except in situations where the law at issue is

aimed at protecting “the right of the government to defend itself.” Id.

         Indeed, we have repeatedly observed that Bowman makes precisely this distinction. For

example, in United States v. Gatlin, 216 F.3d 207 (2d Cir. 2000), we observed that “[s]tatutes

prohibiting crimes against the United States government may be applied extraterritorially even in the

absence of ‘clear evidence’ that Congress so intended,” but that “the Bowman Court explicitly stated

that the presumption against extraterritoriality does apply to ‘[c]rimes against private individuals or

their property . . . .’” Id. at 211 n.5 (quoting Bowman, 260 U.S. at 98) (emphases in Gatlin); see also

Yousef, 327 F.3d at 87-88. And, we have explicitly recognized that “although there is no general bar

against the extraterritorial application of our criminal laws to American citizens, the Supreme Court

has long recognized a presumption against such applications.” United States v. Kim, 246 F.3d 186,

188-89 (2d Cir. 2001); see also Small v. United States, 544 U.S. 385, 388-89 (2005) (using the

presumption against extraterritoriality as guidance in the criminal context); United States v. Ayesh, 702

F.3d 162, 166 (4th Cir. 2012) (“Whether Congress has exercised that authority is a matter of

statutory construction and, generally, statutes enacted by Congress, including criminal statutes, apply

only within the territorial jurisdiction of the United States.”).

         The government nonetheless argues that we have previously interpreted Bowman as limiting

the presumption against extraterritoriality to civil statutes. The government draws our attention to



                                                            13
United States v. Siddiqui, 699 F.3d 690 (2d Cir. 2012), where we stated that “[t]he ordinary

presumption that laws do not apply extraterritorially has no application to criminal statutes,” id. at

700, and United States v. Al Kassar, 660 F.3d 108 (2d Cir. 2011), where we similarly wrote that “[t]he

presumption that ordinary acts of Congress do not apply extraterritorially . . . does not apply to

criminal statutes,” id. at 118.

        However broadly worded, these statements must be understood in their context. In Al

Kassar, we considered the extraterritorial application of four counts of conviction that relied on

statutes with “explicit provisions applying them extraterritorially,” and one count for “conspiracy to

kill U.S. officers or employees,” which we held applies extraterritorially in light of “the nature of the

offense—protecting U.S. personnel from harm when acting in their official capacity.” Al Kassar, 660

F.3d at 118. Siddiqui also addressed statutes designed to protect U.S. personnel engaged in the

performance of their duties from assault or interference. Siddiqui, 699 F.3d at 701. In other words,

Al Kassar and Siddiqui both followed Bowman’s rule precisely—they required that the relevant statutes

either contain a clear indication of Congress’s intent to provide for extraterritorial application or

relate to crimes against the United States government. Inasmuch as these cases relied upon Bowman

to reach this result, they surely do not require that the presumption against extraterritoriality be laid

aside in all criminal cases. They are simply applications of Bowman’s holding.

        Further, the government provides little reason, beyond its misplaced reliance on Bowman, for

why the presumption against extraterritoriality should not apply to criminal statutes. The

government argues that criminal statutes “are concerned with prohibiting individuals . . . from

defrauding American investors and from using the infrastructure of American commerce to defraud

investors” and that applying the presumption against extraterritoriality to criminal statutes “would

create a broad immunity for criminal conduct simply because the fraudulent scheme culminates in a



                                                    14
purchase or sale abroad.” Gov’t Br. 98-99. But much the same could be said of civil fraud statutes:

Applying the presumption against extraterritoriality immunizes thieves and swindlers from civil

liability for defrauding Americans abroad.

        More to the point, the distinction the government attempts to draw between civil and

criminal laws is no response to the fundamental purposes of the presumption. The Supreme Court

has emphasized that we apply this rule of statutory interpretation because we understand that

“Congress generally legislates with domestic concerns in mind,” Smith, 507 U.S. at 204 n.5, and

because the presumption “serves to protect against unintended clashes between our laws and those

of other nations which could result in international discord,” Kiobel, 133 S. Ct. at 1664 (internal

quotation marks omitted). We discern no reason that these concerns are less pertinent in the

criminal context.

        Finally, the government argues, that Section 10(b) belongs to the “class [of statutes that are]

not logically dependent on their locality for the Government’s jurisdiction, but are enacted because

of the right of the Government to defend itself against obstruction, or fraud wherever perpetrated,

especially if committed by its own citizens, officers or agents,” Bowman, 260 U.S. at 98. We are not

persuaded. Although Section 10(b) clearly forbids a variety of fraud, its purpose is to prohibit

“[c]rimes against private individuals or their property,” which Bowman teaches is exactly the sort of

statutory provision for which the presumption against extraterritoriality does apply. Id. In sum, the

general rule is that the presumption against extraterritoriality applies to criminal statutes, and Section

10(b) is no exception.

                                             ii. Section 10(b)

        Second, even if it were the case that we do not generally apply the presumption against

extraterritoriality to criminal statutes, Section 10(b) would still not apply extraterritorially in criminal



                                                     15
cases. The reason is simple: The presumption against extraterritoriality is a method of interpreting a

statute, which has the same meaning in every case. The presumption against extraterritoriality is not

a rule to be applied to the specific facts of each case. See Morrison, 130 S. Ct. at 2877. A statute

either applies extraterritorially or it does not, and once it is determined that a statute does not apply

extraterritorially, the only question we must answer in the individual case is whether the relevant

conduct occurred in the territory of a foreign sovereign.

        The Supreme Court has already interpreted Section 10(b), and it has done so in unmistakable

terms: “Section 10(b) reaches the use of a manipulative or deceptive device or contrivance only in

connection with the purchase or sale of a security listed on an American stock exchange, and the

purchase or sale of any other security in the United States.” Id. at 2888. To permit the government

to punish extraterritorial conduct when bringing criminal charges under Section 10(b) “would

establish . . . the dangerous principle that judges can give the same statutory text different meanings

in different cases.” Clark v. Martinez, 543 U.S. 371, 386 (2005).

        The government nonetheless insists that Section 10(b) is interpreted differently in the

criminal and civil contexts because different elements are required to prevail in each. More

specifically, the government observes that only private plaintiffs must prove reliance, economic loss,

and loss causation, whereas only the government (in criminal cases) must prove that the fraud was

committed willfully. Critically, however, none of these differences relate to the conduct proscribed by

Section 10(b).

        Reliance, economic loss, and loss causation relate to who (other than the government) may

bring suit and not to the conduct prohibited by Section 10(b). The Supreme Court has made this

distinction clear, explaining that

        [i]n our cases addressing § 10(b) and Rule 10b-5, we have confronted two main
        issues. First, we have determined the scope of conduct prohibited by § 10(b).


                                                    16
         Second, in cases where the defendant has committed a violation of § 10(b), we have
         decided questions about the elements of the 10b-5 private liability scheme: for
         example, whether there is a right to contribution, what the statute of limitations is,
         whether there is a reliance requirement, and whether there is an in pari delicto defense.

                   The latter issue, determining the elements of the 10b-5 private liability
         scheme, has posed difficulty because Congress did not create a private § 10(b) cause
         of action and had no occasion to provide guidance about the elements of a private
         liability scheme.

Cent. Bank of Denver, N.A. v. First Interstate Bank of Denver, N.A., 511 U.S. 164, 172-73 (1994) (internal

brackets and citations omitted). Accordingly, “when it comes to ‘the scope of the conduct

prohibited by Rule 10b-5 and § 10(b), the text of the statute controls our decision’” and “[i]t is only

with respect to the additional ‘elements of the 10b-5 private liability scheme’ that we ‘have had to

infer how the 1934 Congress would have addressed the issues had the [civil] 10b-5 action been

included as an express provision in the 1934 Act.’” Morrison, 130 S. Ct. at 2881 n.5 (quoting Cent.

Bank of Denver, 511 U.S. at 173) (brackets omitted).

         As for the element of willfulness in criminal cases, it comes directly from Section 32 of the

Securities Exchange Act of 1934, which permits criminal liability to attach to a violation of Section

10(b), only when the violation is willful. 7 15 U.S.C. § 78ff(a). But like the elements relevant only to

private plaintiffs, the requirement of proving willfulness has nothing to do with the text or

interpretation of Section 10(b). In other words, Section 32 provides no basis for expanding the

conduct for which a defendant may be held criminally liable under Section 10(b).

         Nor, for that matter, can Rule 10b-5 provide for the extraterritorial reach that its underlying

statute lacks. Although the Supreme Court has approved the delegation of authority to the SEC to


    7 Specifically, Section 32 provides that “[a]ny person who willfully violates any provision of this chapter . . ., or any
rule or regulation thereunder the violation of which is made unlawful or the observance of which is required under the
terms of this chapter” may, upon conviction, be subject to a fine and sentence of imprisonment. 15 U.S.C. § 78ff(a).
However, “no person shall be subject to imprisonment under this section for the violation of any rule or regulation if he
proves that he had no knowledge of such rule or regulation.” Id.



                                                             17
create rules with criminal penalties, see United States v. O’Hagan, 521 U.S. 642, 650-51 (1997),

“criminal liability under SEC regulations for insider trading may not extend beyond the conduct that

Congress intended to encompass in § 10(b) of the 1934 Act,” United States v. Gansman, 657 F.3d 85,

90 n.5 (2d Cir. 2011).

                                              2. “Substantial Rights”

         Having concluded that it would be clear or obvious error to apply Section 10(b) and Rule

10b-5 to extraterritorial criminal conduct in light of Morrison, we now turn, in our analysis of the

asserted “plain error,” to whether “the error affected the appellant’s substantial rights, which in the

ordinary case means it affected the outcome of the district court proceedings.” Marcus, 130 S. Ct. at

2164 (internal quotation marks omitted).

         Under Morrison, a defendant may be convicted of securities fraud under Section 10(b) and

Rule 10b-5 if he has engaged in fraud with respect to either (1) a security listed on an American

exchange, or (2) a security purchased or sold in the United States. Morrison, 130 S. Ct. at 2888.

There is no claim that any of the securities sold in this case were listed on an American exchange.8

We ask, therefore, whether the jury would have found, beyond a reasonable doubt, that Vilar and

Tanaka engaged in fraud in connection with a domestic purchase or sale of securities, in violation of

Section 10(b) and Rule 10b-5. Cf. Needham, 604 F.3d at 679-80 (explaining that a defendant has not

demonstrated plain error where, absent the asserted error, the government still would have proved

its case beyond a reasonable doubt.).



     8 Although the government does observe that “[t]he GFRDA purported to invest in and, in fact, did invest in

numerous securities traded in the U.S. markets,” Gov’t Br. 101-02, it provides no legal argument whatsoever for why this
fact would render the GFRDA a domestic security within the meaning of Morrison. Accordingly, we deem this claim
waived. See, e.g., Viacom Int’l, Inc. v. YouTube, Inc., 676 F.3d 19, 40 n.14 (2d Cir. 2012) (holding that a “one-sentence
argument is insufficient to raise [an] issue for review before this Court” because “‘[i]ssues not sufficiently argued in the
briefs are considered waived and normally will not be addressed on appeal’” (quoting Norton v. Sam’s Club, 145 F.3d 114,
117 (2d Cir. 1998)).



                                                            18
         On this issue, we are guided by our test, recently enunciated in the aftermath of Morrison, for

determining whether a security not listed on an American exchange was purchased or sold in the

United States: “[A] securities transaction is domestic when the parties incur irrevocable liability to

carry out the transaction within the United States or when title is passed within the United States.”

Absolute Activist, 677 F.3d at 69. More specifically, a domestic transaction has occurred when “the

purchaser [has] incurred irrevocable liability within the United States to take and pay for a security,

or . . . the seller [has] incurred irrevocable liability within the United States to deliver a security.” Id.

at 68 (emphasis supplied).

         As to the GFRDA fraud (Counts One and Three), the government contends that one set of

victims, the Mayer family, entered into and renewed their agreement in Puerto Rico,9 and another

victim, Graciela Lecube-Chavez, did so in New York. See Gov’t Br. 101. As to the SBIC scheme

(Count Two), the government points to evidence that Lily Cates “executed the documents necessary

to invest in the SBIC in her own New York apartment and handed those documents to a New York

messenger.” Gov’t Sur-Reply 12. In light of these domestic transactions, we are persuaded that,

based on the record evidence, a jury would have found that Vilar and Tanaka engaged in fraud in

connection with a domestic purchase or sale of securities pursuant to Section 10(b) and Rule 10b-5.10


    9  Although we presume that Congress did not intend to apply Section 10(b) to extraterritorial conduct, we also
presume that Congress did intend to apply Section 10(b) to security transactions occurring in Puerto Rico, since, as the
First Circuit has explained, “the default rule presumes the applicability of federal laws to Puerto Rico.” United States v.
Acosta-Martinez, 252 F.3d 13, 20 (1st Cir. 2001). By statute, the First Circuit reviewed decisions of the Supreme Court of
Puerto Rico from 1915 until 1961 and was, absent appeal to the Supreme Court, the final arbiter of the law of Puerto
Rico for fifty-six years. See Act of Jan. 28, 1915, Pub. L. No. 63-241, 38 Stat. 803, 803-04 (1915) (providing for appellate
jurisdiction in the First Circuit to review final judgments of the Supreme Court of Puerto Rico); Act of Aug. 30, 1961,
Pub. L. No. 87-189, 75 Stat. 417, 417 (1961) (withdrawing the same jurisdiction). In light of this historical relationship,
the law of the First Circuit has an especially compelling persuasiveness when it comes to the interplay between federal
law and the law of Puerto Rico. See United States v. Laboy-Torres, 553 F.3d 715, 719 n.3 (3d Cir. 2009) (according the First
Circuit’s decisions “great weight” due to its “expertise with Puerto Rican law”).
     10 The government also contends that the relevant securities transaction were domestic because (1) “the GFRDA

was marketed and sold to customers based in the United States,” and (2) “[i]nvestors were directed to wire funds to a
New York bank, and the custodian of the fund was a New York securities firm.” Gov’t Br. 101. However, we have
already held that, assuming such facts to be true, they are insufficient to demonstrate a purchase or sale of a security in


                                                             19
         In particular, the record contains correspondence between Vilar and the Mayer family,

indicating that they met in Puerto Rico, where the Mayers lived, to discuss the GFRDA program

and that the Mayers committed to the investment while in Puerto Rico. See Gov’t Supp. App’x 876-

79; see also Trial Tr. 849 (explaining that all of the Mayers’ meetings with Vilar to discuss the

GFRDA investment occurred in Puerto Rico). Indeed, the Mayers’ GFRDA application lists their

address as Santurce, Puerto Rico, and Vilar and Tanaka sent a letter confirming the Mayers’

investment to that address.11 See Tanaka App’x 534-37. The evidence similarly shows that Lisa

Mayer was in Puerto Rico when she re-invested her family’s money in the GFRDA program, once

the original investment had expired. See Gov’t Supp. App’x at 753-54.

         Much the same can be said of the evidence demonstrating that Lecube-Chavez irrevocably

committed herself to her GFRDA investment while in New York. A series of letters sent by Vilar

to Lecube-Chavez demonstrate that Lecube-Chavez was in New York when she received and signed

the commitment forms for her GFRDA and sent the money required for opening her account. See


the United States for the purposes of Section 10(b). See Absolute Activist, 677 F.3d at 70.
     11 We are aware that in his recent Memorandum and Order granting summary judgment in part to the SEC in the

parallel civil action against Vilar and Tanaka, Judge Sullivan declined to grant summary judgment to the SEC on its claim
for securities fraud upon the Mayers. Judge Sullivan held that there was a genuine issue of material fact as to whether
the Mayers became irrevocably bound in the United States because Vilar may have sent an offer letter from abroad and,
arguably, under Puerto Rico law, a contract agreed to by mail “‘is presumed as executed at the place where the offer was
made.’” SEC v. Amerindo Inv. Advisors, Inc., No. 05 Civ. 5231(RJS), 2013 WL 1385013, at *7 (S.D.N.Y. Mar. 11, 2013)
(quoting 31 L.P.R.A. § 3401). We are not persuaded by Judge Sullivan’s reasoning in the parallel civil action because we
do not see how the law of a state or territory governing the place of contract bears on the question, under federal law, of
whether “a manipulative or deceptive device or contrivance” was employed “in connection with . . . the purchase or sale
of any . . . security in the United States.” Morrison, 130 S. Ct. at 2888. That question is answered by determining whether
“the purchaser incurred irrevocable liability within the United States to take and pay for a security, or . . . the seller
incurred irrevocable liability within the United States to deliver a security.” Absolute Activist, 677 F.3d at 68. In other
words, territoriality under Morrison concerns where, physically, the purchaser or seller committed him or herself, not
where, as a matter of law, a contract is said to have been executed. See Morrison, 130 S. Ct. at 2885 (noting that “it is the
foreign location of the transaction that establishes (or reflects the presumption of) the Act’s inapplicability” (emphasis in
original)).
     We also observe, in passing, that Judge Sullivan did grant summary judgment to the SEC as to the security fraud
claims relating to Lecube-Chavez and several other investors in the GFRDA program, as well as Lily Cates, holding that
the undisputed facts demonstrated that those investors incurred irrevocable liability in the United States. See Amerindo
Inv. Advisors, 2013 WL 1385013, at *6-8.



                                                             20
Tanaka App’x 465-69, 520-24; Gov’t App’x 772; see also Trial Tr. 306-09 (testimony confirming that

Lecube-Chavez sent a check to Amerindo after receiving these letters).

         In sum, with respect to the purchases of GFRDAs by the Mayers and Lecube-Chavez, the

record contains facts “concerning the formation of the contracts” and “the exchange of money,”

which are precisely the sort that we indicated may suffice to prove that irrevocable liability was

incurred in the United States.12 See Absolute Activist, 677 F.3d at 70.

         Despite this evidence of domestic securities transactions with the Mayers and Lecube-

Chavez, our analysis of whether the change in law created by Morrison would have affected the

outcome of this case as to Counts One and Three is complicated by the fact that the jury rendered a

general verdict covering all victims of the GFRDA scheme. In other words, it is possible that, in

responding to a carefully drawn special verdict form, the jury would have found Vilar and Tanaka

guilty only of defrauding victims outside of the United States, and not of defrauding the Mayers or

Lecube-Chavez. Nonetheless, upon a review of the record, we have no doubt that the jury would

have found Vilar and Tanaka guilty of violating Section 10(b) and Rule 10b-5 with respect to the

Mayers and Lecube-Chavez specifically. The record contains evidence in the form of offering

materials and prospectuses, as well as testimony by Lisa Mayer and Lecube-Chavez confirming

beyond a reasonable doubt that Vilar and Tanaka, willfully, and with the intent to defraud, made

material misrepresentations as to the nature of the GFRDA program in connection with their

purchases of GFRDAs. See, e.g., Tanaka App’x 447-48 (offering circular); Gov’t Supp. App’x 878



     12 Vilar and Tanaka argue that, even if some victims purchased securities within the United States, “evidence

showed that purchases and sales of GFRDA were deliberately and carefully structured to occur outside the United
States.” Vilar Reply 6. In other words, Vilar and Tanaka argue that their very intention to evade U.S. law is evidence of
their innocence. We see no reason to rescue fraudsters when they complain that their perfect scheme to avoid getting
caught has failed. Morrison is straightforward: When a securities transaction takes place in the United States, it is subject
to regulation under Section 10(b), and when a securities transaction takes place abroad, it is not. The parties’ intention
to engage in foreign transactions is entirely irrelevant.



                                                             21
(letter from Vilar to Dr. Herbert Mayer); Trial Tr. 301-04 (testimony of Graciela Lecube-Chavez); id.

at 831-38 (testimony of Lisa Mayer). We therefore conclude that, notwithstanding the fact that the

jury returned general verdicts as to Counts One and Three, the error made manifest by Morrison’s

change in law would not have altered the outcome of the jury’s determinations as to Counts One or

Three, and therefore did not affect Vilar and Tanaka’s substantial rights. Cf. Hedgpeth v. Pulido, 555

U.S. 57, 61 (2008) (harmless error analysis applied where a jury returned a general verdict after being

instructed on alternative theories of guilt, one of which was erroneous).

        Count Two presents no such difficulties inasmuch as the jury convicted Vilar of defrauding

Cates, and the record makes clear that Cates made her investment in the SBIC scheme while in the

United States. Cates testified that she met with Vilar at his apartment in New York in June 2002 to

discuss the investment opportunity, and shortly thereafter signed the commitment papers. See Trial

Tr. 2098-104. We do not doubt that, on this record, the jury would have found that Cates incurred

irrevocable liability to purchase her SBIC investment while in the United States.

                                            *       *        *

        In sum, there was no plain error in Vilar and Tanaka’s convictions on Counts One, Two, or

Three with respect to the territoriality of their conduct.

                                  II. Sufficiency of the Indictment

        Vilar and Tanaka challenge the indictment on two grounds. First, they claim that Count

One (Conspiracy) was “duplicitous,” by which they mean that the indictment alleged one conspiracy

where, in fact, there were two smaller conspiracies. Second, they claim that Count Four (Investment

Adviser Fraud) was not sufficiently definite, and was later constructively amended at trial. We

review de novo the denial of a motion to dismiss the indictment. United States v. Daley, 702 F.3d 96,

99-100 (2d Cir. 2012). Neither claim has merit.



                                                   22
           As for the “duplicity” of Count One, Vilar and Tanaka argue that the GFRDA frauds and

SBIC frauds were separate conspiracies, and should have been charged as such. The District Court

rejected this argument, see United States v. Vilar, No. 05 Cr. 621(RJS), 2008 WL 4298545, at *1

(S.D.N.Y. Sept. 5, 2008), and we do so as well. We have held that “[a]n indictment is impermissibly

duplicitous where: 1) it combines two or more distinct crimes into one count in contravention of

Fed. R. Crim. P. 8(a)’s requirement that there be a separate count for each offense, and 2) the

defendant is prejudiced thereby.”13 United States v. Sturdivant, 244 F.3d 71, 75 (2d Cir. 2001) (internal

quotation marks omitted). However, “this [C]ourt has long held that acts that could be charged as

separate counts of an indictment may instead be charged in a single count if those acts could be

characterized as part of a single continuing scheme.” United States v. Olmeda, 461 F.3d 271, 281 (2d

Cir. 2006) (internal quotation marks omitted). It has been established for at least seventy years that

“‘[t]he allegation in a single count of a conspiracy to commit several crimes is not duplicitous, for

[t]he conspiracy is the crime, and that is one, however diverse its objects.’” United States v. Williams,

705 F.2d 603, 624 (2d Cir. 1983) (quoting Braverman v. United States, 317 U.S. 49, 54 (1942)).

           The record leaves no doubt that the GFRDA and SBIC schemes can be characterized as part

of one conspiracy to defraud investors by (1) lying about the nature of their investments and (2)

continuing to mislead them into believing that their money was safe and invested in accordance with

the representations they had received from Vilar and Tanaka.14 See, e.g., United States v. Tutino, 883


    13   Federal Rule of Criminal Procedure 8(a) provides:
    Joinder of Offenses. The indictment or information may charge a defendant in separate counts with 2 or
    more offenses if the offenses charged—whether felonies or misdemeanors or both—are of the same or similar
    character, or are based on the same act or transaction, or are connected with or constitute parts of a common
    scheme or plan.
     14 In a related vein, there was no error in the District Court’s decision not to use a multiple conspiracy jury

instruction. It is true that “[i]f the evidence at trial supports an inference that there was more than one conspiracy, then,
whether multiple conspiracies existed is a question of fact for the jury.” United States v. Vazquez, 113 F.3d 383, 386 (2d
Cir. 1997). However, “[i]n order to secure a reversal on the ground that the court failed to give a multiple conspiracy
charge, a defendant must prove there were two or more groups operating separately from one another, although


                                                             23
F.2d 1125, 1141 (2d Cir. 1989) (“As long as the essence of the alleged crime is carrying out a single

scheme to defraud, then aggregation is permissible.”).

           As for the definiteness of Count Four (Investment Adviser Fraud), Vilar and Tanaka argue

that the indictment was not sufficient because it did not specify that the SBIC fraud, as opposed to

the GFRDA fraud, formed the basis of Count Four.15 Pursuant to Federal Rule of Criminal

Procedure 7, “[t]he indictment or information must be a plain, concise, and definite written

statement of the essential facts constituting the offense charged . . . .” Fed. R. Crim. P. 7(c)(1).16 As

we have explained, “[a]n indictment is sufficient when it charges a crime with sufficient precision to

inform the defendant of the charges he must meet and with enough detail that he may plead double

jeopardy in a future prosecution based on the same set of events.” United States v. Yannotti, 541 F.3d

112, 127 (2d Cir. 2008) (internal quotation marks omitted). “Moreover, an indictment need do little

more than to track the language of the statute charged and state the time and place (in approximate

terms) of the alleged crime.” Id. (internal quotation marks omitted).



membership in the groups might overlap, and that failure to give the requested charge prejudiced defendant.” Id.
(internal citation omitted). Vilar and Tanaka have shown neither that there were two or more groups operating
separately from one another, nor that they were prejudiced by the lack of a multiple conspiracy instruction, since “there
was ample proof before the jury for it to find beyond a reasonable doubt that defendant was a member of the conspiracy
charged in the indictment.” Id.
    15  We note that Vilar and Tanaka did not challenge the sufficiency of the Indictment with regard to Count Four
until trial had begun. Where the sufficiency of the indictment is not challenged until trial, “the sufficiency of an
indictment should be interpreted liberally in favor of sufficiency.” United States v. Sabbeth, 262 F.3d 207, 218 (2d Cir.
2001).
    16   In full, Rule 7(c)(1) provides:
    In General. The indictment or information must be a plain, concise, and definite written statement of the
    essential facts constituting the offense charged and must be signed by an attorney for the government. It need
    not contain a formal introduction or conclusion. A count may incorporate by reference an allegation made in
    another count. A count may allege that the means by which the defendant committed the offense are unknown
    or that the defendant committed it by one or more specified means. For each count, the indictment or
    information must give the official or customary citation of the statute, rule, regulation, or other provision of
    law that the defendant is alleged to have violated. For purposes of an indictment referred to in section 3282 of
    title 18, United States Code, for which the identity of the defendant is unknown, it shall be sufficient for the
    indictment to describe the defendant as an individual whose name is unknown, but who has a particular DNA
    profile, as that term is defined in that section 3282.



                                                             24
        The indictment in this case sufficiently sets out the time and circumstances of the conspiracy

and tracks the language of the statute charged. See Tanaka App’x 116. While it is true that the

indictment does not explicitly refer to the SBIC scheme, we have little trouble concluding that it

contained “sufficient precision” to inform Vilar and Tanaka of the charges to be met and to enable

them to plead double jeopardy in the future. Yannotti, 541 F.3d at 127.

        Vilar and Tanaka nonetheless argue that the indictment was constructively amended by the

government when it narrowed Count Four to the SBIC scheme because the indictment was worded

more generally and could have encompassed broader conduct. We have only recently had occasion

to recall that, “[t]o prevail on a constructive amendment claim, a defendant must demonstrate that

the terms of the indictment are in effect altered by the presentation of evidence and jury instructions

which so modify essential elements of the offense charged that there is a substantial likelihood that the

defendant may have been convicted of an offense other than that charged in the indictment.” United

States v. D’Amelio, 683 F.3d 412, 416 (2d Cir. 2012) (internal quotation marks omitted; emphasis in

original). Although “a constructive amendment is a per se violation of the Grand Jury Clause,” we

have “consistently permitted significant flexibility in proof, provided that the defendant was given

notice of the core of criminality to be proven at trial.” United States v. Banki, 685 F.3d 99, 118 (2d Cir.

2012) (internal quotation marks and citation omitted; emphasis in Banki).

        We have little doubt that Vilar and Tanaka were on notice of the “core of criminality”

alleged in Count Four―namely that, between 2002 and 2005, Vilar and Tanaka defrauded Lily Cates,

to whom they were investment advisers, as part of the SBIC scheme. Even if it were true that

Count Four of the indictment originally contemplated both the GFRDA and SBIC schemes, rather

than the latter scheme alone, “where a generally framed indictment encompasses the specific legal

theory or evidence used at trial, there is no constructive amendment.” Id. (internal quotation marks



                                                     25
and brackets omitted); see also United States v. Miller, 471 U.S. 130, 136 (1985) (“As long as the crime

and the elements of the offense that sustain the conviction are fully and clearly set out in the

indictment, the right to a grand jury is not normally violated by the fact that the indictment alleges

more crimes or other means of committing the same crime.”). Indeed, in contrast to the alleged

narrowing of Count 4 here, we have specifically noted that a constructive amendment occurs “when

the trial evidence or the jury charge operates to broaden the possible bases for conviction from that

which appeared in the indictment.” Banki, 685 F.3d at 118 (internal quotation marks omitted;

emphasis supplied).

        In sum, Vilar and Tanaka have established no error based on the sufficiency of the

indictment.

                                     III. Evidentiary Challenges

        Vilar and Tanaka claim that at trial the District Court erred by not suppressing (1) evidence

obtained pursuant to an overbroad warrant to search Amerindo’s New York office; (2) evidence

seized in a search of Amerindo’s London storage facility; and (3) testimony concerning statements

made by Renata Tanaka, Tanaka’s wife, who worked in Amerindo’s London office. When

considering a district court’s order denying a motion to suppress evidence, “we review the district

court’s factual findings for clear error, viewing the evidence in the light most favorable to the

government,” and review its legal conclusions de novo. United States v. Moreno, 701 F.3d 64, 72 (2d Cir.

2012) (internal quotation marks and brackets omitted). We review a district court’s rulings about the

admissibility of trial evidence for “abuse of discretion,” United States v. Coplan, 703 F.3d 46, 80 (2d

Cir. 2012), which means that we set aside its decision if “it based its ruling on an erroneous view of

the law or on a clearly erroneous assessment of the evidence, or rendered a decision that cannot be




                                                    26
located within the range of permissible decisions,” In re Sims, 534 F.3d 117, 132 (2d Cir. 2008)

(internal quotation marks and citation omitted) (explaining term of art “abuse of discretion”).

                                        A. The U.S. Search

                                           1. Background

        On May 25, 2005, Magistrate Judge Frank Maas signed a search warrant for Amerindo’s

office in New York City. The warrant permitted authorities to seize broad categories of documents,

including all corporate records and client files, without any temporal limitation. The next day,

investigators executed the warrant and seized approximately 170 boxes of documents, as well as 30

computers. Several hours into the search, counsel to Amerindo arrived at the office and indicated

that he would cooperate with the government’s investigation. He offered to put into place a

preservation policy for Amerindo’s documents and suggested that, because it appeared that the

search would not be completed in a day, Amerindo would agree to accept service of a grand jury

subpoena for the documents; Amerindo could then, in his view, disclose the requested documents in

an orderly fashion. By early afternoon, the government had faxed the grand jury subpoena and

Amerindo’s attorney had accepted service. In return for this acceptance, the investigators stopped

their search.

        But Amerindo did not comply with the subpoena. Instead, Vilar and Tanaka filed a motion

to quash the subpoena and suppress any evidence obtained during the search. In a thorough and

well-reasoned Opinion and Order, Judge Kenneth M. Karas, who was then the presiding judge,

determined that, although there was probable cause to search the New York office, certain portions

of the warrant were not supported by probable cause and lacked sufficient particularity. See United

States v. Vilar, No. S3 05-CR-621(KMK), 2007 WL 1075041, at *19-23 (S.D.N.Y. Apr. 4, 2007)

(“Warrant Decision”). Judge Karas went on to conclude that the evidence obtained could not be



                                                  27
rescued from suppression by the good faith of the executing officers,17 but that certain valid portions

of the warrant could be severed, and evidence seized pursuant to those valid portions would be

admissible. Id. at *23-24, *31-34. Finally, Judge Karas found that the grand jury subpoena was not

an improper extension of the search and, after modifying the subpoena to address certain areas that

were overbroad, insufficiently particular, or overly burdensome, he denied the motion to quash. Id.

at *39-50. In practical terms, the government was permitted to obtain the documents from

Amerindo’s New York office through its grand jury subpoena.

         The saga of the evidence obtained from Amerindo’s New York office did not end there,

however. Prior to trial, Vilar and Tanaka moved to exclude the documents produced pursuant to

the grand jury subpoena on the ground that these documents represented so-called fruits of the

unlawful search. Judge Sullivan, who by then had taken over the case, disagreed and held that both

the “inevitable discovery”18 and “independent source”19 doctrines permitted the admission of the

documents obtained through the grand jury subpoena. See United States v. Vilar, 530 F. Supp. 2d 616,

626-34 (S.D.N.Y. 2008) (“Subpoena Decision”).

                                                       2. Analysis

         Vilar and Tanaka now argue that Judge Karas erred in severing the valid portions of the

warrant and that Judge Sullivan erred in admitting the evidence obtained pursuant to the grand jury

subpoena. We need not address Judge Karas’s invalidation of parts of the warrant, nor the


    17 Pursuant to the “good faith” exception to the exclusionary rule, “[w]hen police act under a warrant that is invalid
for lack of probable cause, the exclusionary rule does not apply if the police acted ‘in objectively reasonable reliance’ on
the subsequently invalidated search warrant.” Herring v. United States, 555 U.S. 135, 142 (2009) (quoting United States v.
Leon, 468 U.S. 897, 922 (1984)).
     18 The “inevitable discovery” rule permits unlawfully obtained evidence to be admitted at trial if the government can

“establish by a preponderance of the evidence that the information ultimately or inevitably would have been discovered
by lawful means.” Nix v. Williams, 467 U.S. 431, 444 (1984).
    19 The “independent source” rule permits the admission of evidence seized pursuant to an unlawful search if that

evidence would have been obtained through separate, lawful means. See Murray v. United States, 487 U.S. 533, 537 (1988).



                                                             28
independent source doctrine, because it is clear that Judge Sullivan properly admitted all of the

evidence pursuant to the inevitable discovery doctrine.

        As a preliminary matter, Vilar and Tanaka contend, as they did before Judge Sullivan, that

the government forfeited its claim that the materials obtained under the subpoena were admissible

pursuant to the inevitable discovery doctrine. In particular, they argue that the documents admitted

pursuant to the subpoena were the same ones suppressed pursuant to the overbroad warrant and,

therefore, the government was required to assert the inevitable discovery doctrine before Judge

Karas in opposition to Vilar and Tanaka’s motion to suppress evidence obtained by the warrant.

This argument neglects the fact that the government explained its position on the admissibility of

the documents to Judge Karas, see Subpoena Decision, 530 F. Supp. 2d at 622; indeed, Judge Karas

permitted the government to move forward with the subpoena, recognizing that the admissibility of

the documents might be subject to challenge at a future date, see id. at 622-23. Even if the

government did not incant the phrase “inevitable discovery” when defending before Judge Karas the

admissibility of the documents seized pursuant to the warrant, Vilar and Tanaka have advanced no

plausible authority for the notion that it was not perfectly appropriate to reserve those arguments for

the time when Vilar and Tanaka challenged the admissibility of the subpoenaed evidence itself. In

short, the government did not waive its “inevitable discovery” argument in the proceedings before

Judge Karas.

        Vilar and Tanaka’s substantive arguments fare no better. It is correct, of course, that the so-

called exclusionary rule, “when applicable, forbids the use of improperly obtained evidence at trial.”

Herring v. United States, 555 U.S. 135, 139 (2009). But “[u]nder the ‘inevitable discovery’ doctrine,

evidence obtained during the course of an unreasonable search and seizure should not be excluded

‘if the government can prove that the evidence would have been obtained inevitably’ without the



                                                   29
constitutional violation.” United States v. Heath, 455 F.3d 52, 55 (2d Cir. 2006) (quoting Nix v.

Williams, 467 U.S. 431, 447 (1984)). Put another way, whether this exception to the exclusionary rule

applies depends on whether “the disputed evidence inevitably [would] have been found through

legal means ‘but for’ the constitutional violation[.]” Id.

        To prevail under the inevitable discovery doctrine, the government must prove “by a

preponderance of the evidence” presented to the district judge that the evidence inevitably would

have been discovered. Nix, 467 U.S. at 444. In United States v. Cabassa, 62 F.3d 470 (2d Cir. 1995),

we acknowledged that using the preponderance-of-the-evidence standard to prove inevitability

creates a problem of probabilities, and observed that even if each event in a series is individually

more likely than not to happen, it still may be less than probable that the final event will occur. Id. at

474. For this reason, we subsequently explained “that illegally-obtained evidence will be admissible

under the inevitable discovery exception to the exclusionary rule only where a court can find, with a

high level of confidence, that each of the contingencies necessary to the legal discovery of the

contested evidence would be resolved in the government’s favor.” Heath, 455 F.3d at 60. In other

words, the government must prove that each event leading to the discovery of the evidence would

have occurred with a sufficiently high degree of confidence for the district judge to conclude, by a

preponderance of the evidence, that the evidence would inevitably have been discovered.

        Judge Sullivan, in a careful and clear Memorandum and Order of January 17, 2008, found

that (1) the subpoena was not issued on the basis of any information unlawfully seized from

Amerindo’s New York office; (2) the government was actively investigating Amerindo and inevitably

would have conducted a substantial search of the New York office; (3) Amerindo’s attorney

inevitably would have raised the alternative of a grand jury subpoena; (4) the government inevitably

would have issued the grand jury subpoena; and (5) Vilar and Tanaka inevitably would have



                                                    30
produced the documents requested by the subpoena (which they, in fact, did). See Subpoena Decision,

530 F. Supp. 2d at 627-32. We identify no error in these findings, let alone clear error. See Moreno,

701 F.3d at 72.

        Indeed, we can be confident that this sequence is what would have happened, because it did

happen. This case presents the unusual scenario where the actual events played out exactly as they

would have “but for” the over-breadth of the warrant, because the government actually obtained the

evidence through alternative means that did not depend on any invalidity of the warrant. As Judge

Sullivan noted, “it is beyond doubt that the Government had a lawful basis to be present in

Amerindo’s office on the date of the search in order to execute the lawful portions of the Warrant,”

Subpoena Decision, 530 F. Supp. 2d at 627, because, as Judge Karas found—and Vilar and Tanaka do

not contest—there was “[c]learly” probable cause to conduct a search of Amerindo’s New York

office, Warrant Decision, 2007 WL 1075041, at *20. Further, the offer of Amerindo’s counsel to

accept a grand jury subpoena had nothing to do with any illegality in the warrant; at the time, he

thought the warrant was valid. The record, therefore, confirms that the government would have

validly discovered the documents produced pursuant to the subpoena “but for” the over-breadth of

the warrant.

        Vilar and Tanaka nonetheless insist that this material should have been excluded because the

subpoena was issued after the government began its search pursuant to the (partly) invalidated

warrant. They rely on our decision in United States v. Eng, 971 F.2d 854 (2d Cir. 1992), in which we

cautioned that, “[p]articular care is appropriate where . . . subpoenas are issued after or at the time of

the unlawful search,” and “subpoenas must not serve as an after the fact insurance policy to validate

an unlawful search under the inevitable discovery doctrine.” Id. at 860-61 (internal quotation marks

omitted). Put simply, Vilar and Tanaka assert that the inevitable discovery doctrine cannot apply



                                                   31
where the subpoena was sought after the government initiated its partly unlawful search. We cannot

agree.

         First, Eng created no such rule and, in fact, it rejected a per se rule “that the subpoena power

never may be relied upon by the government to meet the inevitable discovery burden of proof.” Id.

at 860. Indeed, we explained quite clearly that we could find “no reason why the government may

not rely upon the subpoena power as one way it might meet the burden of proving inevitable

discovery by a preponderance of the evidence.” Id.

         Second, based on the facts of this case, the temporal or causal relationship between the

search of Amerindo’s New York office and the issuance of the subpoena has no bearing on whether

“the disputed evidence inevitably [would] have been found through legal means ‘but for’ the

constitutional violation[.]” Heath, 455 F.3d at 55. And, as we have explained, there is no doubt that

the government would have discovered the evidence through the grand jury subpoena, irrespective

of the invalidity of parts of the warrant.

         Accordingly, we identify no error in the admission of the documents from Amerindo’s New

York office.

                                    B. The Search in the United Kingdom

                                                   1. Background

         On October 13 and 14, 2005, British and American authorities searched the Cadogan Tate

warehouse in London for documents stored by Amerindo U.K. Warrant Decision, 2007 WL 1075041,

at *17. In order to gain access to Amerindo’s documents in the United Kingdom, American

authorities first filed a “Mutual Legal Assistance Treaty” (“MLAT”)20 request, in which they sought


     20 The Mutual Legal Assistance Treaty Between the United States of America and the United Kingdom of Great

Britain and Northern Ireland was signed on January 6, 1994. S. Treaty Doc. No. 104-2, 1994 WL 855115. The Treaty
provides that the U.S. and U.K. will assist each other in the investigation and prosecution of criminal offenses, including


                                                            32
the assistance of U.K. law enforcement. Id. at *12.

         After receiving the request, a U.K. detective conducted his own investigation to ensure that

any warrant application would comport with U.K. law and that it would be based on sufficient

information to justify the issuance of a warrant. Id. at *11-13. Once these prerequisites had been

satisfied, the detective sought and obtained a valid warrant from a magistrate. Id. at *16. As part of

his normal procedure, the detective requested that American officials attend the search to provide

advice on what materials were relevant. Id. at *13. Although American investigators did attend the

search and offered their opinions on the relevance of various documents, Judge Karas found—and

we have no reason to doubt—that the authority to determine what documents could validly be

seized under U.K. law remained at all times with the U.K. authorities. Id. at *16-17.

         Vilar and Tanaka subsequently sought to suppress the evidence obtained at the Cadogan

Tate warehouse. Judge Karas, then presiding, denied their motion, holding (1) that the Fourth

Amendment’s warrant requirement did not apply because the search was executed abroad, and (2)

that the evidence did not have to be suppressed because the search was valid under U.K. law and

was reasonable. See id. at *51-58. Vilar and Tanaka now renew their challenge to the admission of

the evidence obtained in the United Kingdom.

                                                       2. Analysis

         After Judge Karas issued his opinion, we clarified the law applicable to searches of United

States citizens conducted abroad by United States authorities,21 holding “that the Fourth

Amendment’s warrant requirement does not govern searches conducted abroad by U.S. agents; such

by “executing requests for search and seizures.” Id. at *7.
    21   We note that the government does not contest that the search of the Cadogan Tate warehouse constituted a
search by American authorities. If the search was not conducted by the U.S., evidence found would not need to be
excluded even if the search was not reasonable because it is “well-established that the Fourth Amendment’s exclusionary
rule . . . generally does not apply to evidence obtained by searches abroad conducted by foreign officials.” United States v.
Lee, --- F.3d ----, No. 12-0088-cr, 2013 WL 2450533, at *3 (2d Cir. June 7, 2013).



                                                              33
searches of U.S. citizens need only satisfy the Fourth Amendment’s requirement of reasonableness.”

In re Terrorist Bombings of U.S. Embassies in E. Africa, 552 F.3d 157, 167 (2d Cir. 2008) (“In re Terrorist

Bombings”). “To determine whether a search is reasonable under the Fourth Amendment, we

examine the ‘totality of the circumstances’ to balance ‘on the one hand, the degree to which it

intrudes upon an individual’s privacy and, on the other, the degree to which it is needed for the

promotion of legitimate governmental interests.’” Id. at 172 (quoting Samson v. California, 547 U.S.

843, 848 (2006)).

        Judge Karas’s undisputed factual findings provide ample support for the conclusion that the

U.K. search was reasonable, and that the Cadogan Tate materials were therefore properly admitted.

Indeed, Vilar and Tanaka’s only substantive challenge to this determination is a misguided effort to

confine In re Terrorist Bombings to its facts. They contend that “[t]he interest in obtaining evidence of

possible white collar crimes—particularly involving only a handful of investors—cannot compare to

the national security interest in preventing murderous, terrorist attacks, the interest at stake in

Terrorist Bombings.” Tanaka Br. 86-87. In re Terrorist Bombings was not limited to cases of suspected

terrorism or instances of similarly horrific crime. We could not have been clearer in stating that “the

Fourth Amendment’s warrant requirement does not govern searches conducted abroad by U.S.

agents.” In re Terrorist Bombings, 547 F.3d at 167. The government has demonstrated that the U.K.

search was reasonable; it need do no more. For this reason, the District Court properly admitted the

evidence obtained in the U.K..

                                   C. Statements of Renata Tanaka

        The final evidentiary claim of Vilar and Tanaka may also be disposed of readily. They

protest the admission of statements made by Renata Tanaka, the wife of defendant Tanaka, who

worked at Amerindo U.K., to Stephen Gray, the attorney for several GFRDA clients. Judge Sullivan



                                                     34
permitted Gray to relate the statements pursuant to Federal Rule of Evidence 801(d)(2)(D), which

excludes from the definition of hearsay any statement “offered against an opposing party” that “was

made by the party’s agent or employee on a matter within the scope of that relationship and while it

existed.” Vilar and Tanaka each argue that Renata Tanaka was not his agent and that the statements

were not made within the scope of any agency relationship. However, after a lengthy colloquy,

Judge Sullivan found, by a preponderance of the evidence, that Renata Tanaka was, in fact, an agent

of both Vilar and Tanaka, and that the challenged statements were made within the scope of that

relationship. See Tanaka App’x 345-61. We identify no error, let alone clear error, in Judge

Sullivan’s findings, see Coplan, 703 F.3d at 80, nor in his conclusion that these findings satisfied the

requirements of Rule 801(d)(2)(D), see United States v. Lauersen, 348 F.3d 329, 340 (2d Cir. 2003).

                                                IV. Jury Instructions

         Defendants charge two main errors in the District Court’s jury instructions.22 First, they


     22 Vilar and Tanaka identify three additional supposed errors in the jury instructions: (1) the failure to issue a

multiple conspiracies instruction; (2) the failure to require a finding that the events giving rise to the convictions for
securities fraud transpired within the statute of limitations; and (3) the failure to require a unanimous finding as to the
use of the mails or instrumentality of interstate commerce in furtherance of the securities fraud (Counts Two and Three)
and Investment Adviser Fraud (Count Four). We may dispatch these claims in short order.
     First, we have already explained that Vilar and Tanaka have failed to establish that they were entitled to a multiple
conspiracies instruction or that the omission of one prejudiced them. See note 14, ante. Second, Vilar and Tanaka did
not assert their statute-of-limitations claim before the District Court, and we therefore review it for “plain error.” See
United States v. Nouri, 711 F.3d 129, 138 (2d Cir. 2013). Even if the omissions described by Vilar and Tanaka were in
error—a conclusion we do not reach—they were certainly not plain errors, nor did they affect a substantial right. See
Marcus, 130 S. Ct. at 2164. The record contains ample evidence that both the Mayers, see, e.g., Gov’t Supp. App’x 791-92,
and Lecube-Chavez, see, e.g., id. at 767-68, invested money in GFRDAs, and that Vilar and Tanaka continued to engage
in conduct aimed to reassure investors and prevent them from redeeming their investments within the five-year
limitations period, cf. United States v. Scop, 846 F.2d 135, 139 (2d Cir. 1988) (holding that “evidence of continued stock
purchases and sales at prices affected (or so the jury might find) by the earlier artificial trades, of the mailings of stock
certificates, and of the reassurances to customers . . . was sufficient to permit a rational jury to conclude that the
conspiracy and substantive scheme to defraud continued” into the limitations period). Third, Vilar and Tanaka not only
failed to raise an objection to the failure explicitly to require a unanimous finding as to the use of the mails or
instrumentality of interstate commerce, but they invited such an error (if it was indeed, an error) by proposing jury
instructions that required unanimity on certain elements but not on the mail or instrumentality of interstate commerce
element. See Gov’t Supp. App’x 49-63 (defendants’ proposed jury instructions). Accordingly, we reject this claim on
appeal. See United States v. Cherif, 943 F.2d 692, 701 (2d Cir. 1991). The same conclusion applies to Tanaka’s contention
that the government somehow failed, through the jury instructions as to Count Four, to “mitigate a grave risk” that the
jury could have convicted Tanaka for investment adviser fraud for his role in the GFRDA scheme, which was not the


                                                             35
both argue that the District Court erroneously omitted a reliance element from the charges for

securities fraud (Counts Two and Three). Second, Vilar (only) claims that the District Court

improperly permitted the jury to convict him of mail fraud (Count Five) without proving that the

mailing contained false or fraudulent material.

         As we recently explained,

         we review a properly preserved claim of error regarding jury instructions de novo,
         reversing only where, viewing the charge as a whole, there was a prejudicial error.
         The trial court enjoys broad discretion in crafting its instructions, which is only
         circumscribed by the requirement that the charge be fair to both sides. A defendant
         challenging a district court’s refusal to give a requested jury instruction carries the
         heavy burden of showing that his proposed charge accurately represented the law in
         every respect, and that the charge actually given, viewed as a whole, prejudiced him.

Coplan, 703 F.3d at 87 (internal quotation marks, brackets, ellipses, and citations omitted). By

contrast, where a defendant fails to make a specific and timely objection to a district court’s jury

charge, those instructions are subject to review only for plain error. See United States v. Nouri, 711

F.3d 129, 138 (2d Cir. 2013); see also Marcus, 130 S. Ct. at 2164 (explaining plain error standard); Part

I.A., ante (same).

                                A. Securities Fraud (Counts Two and Three)

         First, Vilar and Tanaka protest the District Court’s refusal to instruct the jury that, to prove a

violation of Section 10(b) and Rule 10b-5, “the government must prove beyond all reasonable doubt

that the alleged victim did in fact rely upon the alleged device, scheme, or practice in purchasing or

selling shares of the alleged listed securities.” Gov’t Supp. App’x 53. Reliance, however, is not an

element of a criminal case brought by the government under Section 10(b) or Rule 10b-5.

Accordingly, the District Court did not err in deciding not to issue this charge.




conduct underlying that count. Tanaka Br. 57; see also Part II, ante.



                                                             36
         To prevail in a civil case under Section 10(b) and Rule 10b-5, the government must “prove

that in connection with the purchase or sale of a security the defendant, acting with scienter, made a

material misrepresentation (or a material omission if the defendant had a duty to speak) or used a

fraudulent device.” VanCook v. SEC, 653 F.3d 130, 138 (2d Cir. 2011). In order to impose criminal

liability, the government must also prove that the defendant willfully violated the law. 15 U.S.C.

§ 78ff(a); see also O’Hagan, 521 U.S. at 665-66; note 7, ante.

         Conspicuously absent from this list of elements is “reliance.” Indeed, it has long been the

law that the government, as opposed to a private plaintiff, need prove only materiality, meaning that

“there is a substantial likelihood that a reasonable investor would find [the omission or

misrepresentation] important in making an investment decision,” United States v. Contorinis, 692 F.3d

136, 143 (2d Cir. 2012), and not that a victim did, in fact, rely on it. See SEC v. Apuzzo, 689 F.3d

204, 213 (2d Cir. 2012) (“Thus, while a plaintiff must prove reliance . . . in a private securities fraud

suit, there is no such requirement in an SEC enforcement action.”) (internal citation omitted); United

States v. Gleason, 616 F.2d 2, 28 (2d Cir. 1979) (relying on SEC v. Texas Gulf Sulphur Co., 401 F.2d 833,

860 (2d Cir. 1968)). That is because, as explained earlier, see Part I.B.1.ii, ante, reliance is relevant

only to the identification of the private persons entitled to bring suit. See Cent. Bank of Denver, N.A.,

511 U.S. at 173; see also United States v. Marino, 654 F.3d 310, 320 (2d Cir. 2011) (noting that reliance is

“required in a private Rule 10b-5 action” (emphasis supplied)).

         Despite Vilar and Tanaka’s argument to the contrary―which is based on language from a

non-precedential summary order, see United States v. Schlisser, 168 F. App’x 483, 486 (2d Cir.

2006)―the long-established law of our Circuit, and nearly every other circuit,23 is that, when the


    23 See, e.g., SEC v. Goble, 682 F.3d 934, 942 (11th Cir. 2012); McCann v. Hy-Vee, Inc., 663 F.3d 926, 931-32 (7th Cir.

2011); United States v. Jenkins, 633 F.3d 788, 802 (9th Cir. 2011); SEC v. Tambone, 597 F.3d 436, 447 n.9 (1st Cir. 2010);
SEC v. Pirate Investor LLC, 580 F.3d 223, 239 n.10 (4th Cir. 2009); SEC v. Wolfson, 539 F.3d 1249, 1256 (10th Cir. 2008);


                                                             37
government (as opposed to a private plaintiff) brings a civil or criminal action under Section 10(b)

and Rule 10b-5, it need only prove, in addition to scienter, materiality, meaning a substantial

likelihood that a reasonable investor would find the omission or misrepresentation important in

making an investment decision, and not actual reliance.

           The explanation for this discrepancy, as the Supreme Court explained in the context of mail

fraud, is that because the statute prohibits “the ‘scheme to defraud,’ rather than the completed fraud,

[inferring] the elements of reliance and damage would clearly be inconsistent with the statutes

Congress enacted.” Neder v. United States, 527 U.S. 1, 24-25 (1999); see also SEC v. N. Am. Research &

Dev. Corp., 424 F.2d 63, 84-85 (2d Cir. 1970). Accordingly, we find no error in the District Court’s

refusal to instruct the jury on reliance.

                                           B. Mail Fraud (Count Five)

           Second, Vilar alone24 argues that the District Court’s instructions concerning mail fraud

“lowered the government’s burden of proof,” and were therefore erroneous. Vilar Br. 150. The

indictment alleged a single act giving rise to the mail fraud count: that Vilar and Tanaka “sent and

caused to be sent and delivered via a private and commercial interstate carrier a false and fraudulent

account statement from London, England,” to Lily Cates in New York. Tanaka App’x 117. When

instructing the jury, the District Court repeated this allegation verbatim, Trial Tr. 5589, but went on

to state that, “[i]ncidentally, the mailed letter need not itself be fraudulent[; f]or example, the mailed

matter need not contain any fraudulent representations, and indeed may be completely innocent,” id.

at 5594.




United States v. Haddy, 134 F.3d 542, 544, 549-51 (3d Cir. 1998); SEC v. Blavin, 760 F.2d 706, 711 (6th Cir. 1985).
    24   Tanaka was not convicted of mail fraud.



                                                             38
          The government responds that this instruction contains no error because it is accurate—the

mailing itself need not contain false information for a defendant to commit fraud by mail. See, e.g.,

Schmuck v. United States, 489 U.S. 705, 715 (1989) (explaining that “‘innocent’ mailings—ones that

contain no false information—may supply the mailing element”). Though correct as to the law, the

government’s answer misunderstands the nature of Vilar’s objection. In substance, Vilar claims that

the jury charge constructively amended the indictment because the indictment charged that Vilar

sent a specific false account statement, but the District Court’s instruction permitted the jury to

convict based on an accurate account statement sent in support of a scheme to defraud.

          As stated earlier, see Part II, ante, an indictment is constructively amended when “the terms of

the indictment are in effect altered by the presentation of evidence and jury instructions which so

modify essential elements of the offense charged that there is a substantial likelihood that the defendant

may have been convicted of an offense other than that charged in the indictment.” D’Amelio, 683

F.3d at 416 (internal quotation marks omitted; emphasis in original). “Although constructive

amendment is viewed as a per se violation of the Grand Jury Clause, sufficient to secure relief without

any showing of prejudice, this court has proceeded cautiously in identifying such error, consistently

permitting significant flexibility in proof, provided that the defendant was given notice of the core of

criminality to be proven at trial.” United States v. Agrawal, --- F.3d ----, No. 11-1074-cr, 2013 WL

3942204, at *20 (2d Cir. Aug. 1, 2013) (internal quotation marks and brackets omitted).25

          The dispositive question is whether the District Court’s instruction affected the “core of

criminality.” We recently tried to clarify this phrase in United States v. D’Amelio, where we described

     25 Whether an unpreserved claim of constructive amendment is amenable to plain error review is subject to some
debate. See D’Amelio, 683 F.3d at 417 n.2 (declining to decide whether a constructive amendment determination is
subject to plain error review); see also United States v. Vebeliunas, 76 F.3d 1283, 1291 (2d Cir. 1996) (applying plain error
review to a constructive amendment claim after the defendant conceded that such standard applied). We need not
resolve that issue here, however, inasmuch as we conclude that the mail fraud count was not constructively amended by
the District Court’s jury instructions.



                                                             39
it as “the essence of a crime,” not “the particulars of how a defendant effected the crime.” 683 F.3d

at 418. Relying on Stirone v. United States, 361 U.S. 212 (1960), and our prior holdings, we explained

that the distinction between a constructive amendment and a permissible variation in the

government’s proof “lies in whether the jury convicted based on a complex of facts distinctly

different from that which the grand jury set forth in the indictment, or whether the indictment

charged a single set of discrete facts from which the government’s proof was at most a non-

prejudicial variance.” D’Amelio, 683 F.3d at 419 (internal quotation marks and citation omitted).

        In D’Amelio, the government charged the defendant with enticing a minor using a computer

and the Internet. Id. at 414. The core of his criminality was his enticement of a minor, which “did

not encompass a specific facility and a specific means of interstate commerce employed by [the

defendant] in connection with the crime.” Id. at 421. Accordingly, we held that the indictment was

not constructively amended when the district court instructed the jurors that they could convict if

the defendant used the Internet or telephone. See id. at 421-22. We explained that the government’s

proof and the jury instructions did not “support[ ] a theory . . . that was distinctly different from the

one charged,” because the variance from the indictment would not have caused the defendant to be

surprised by the introduction “of different and unrelated proof adduced at trial,” and because the

differences between the indictment and proof were not “extreme.” Id. at 421. Put another way, the

defendant in D’Amelio was convicted of the very enticement of a minor he was charged with, even if

the district court permitted the jury to find that the means of enticement was a telephone instead of

a computer.

        Guided by these principles, we conclude that the jury instructions of Judge Sullivan did not

impermissibly amend the mail fraud count or improperly broaden the basis for Vilar’s conviction on

that count. In cases where the crime charged concerns the making of false statements, we have



                                                   40
described the “core of criminality” as “knowingly making false statements.” United States v. Bernstein,

533 F.2d 775, 787 (2d Cir. 1976); see also United States v. Sindona, 636 F.2d 792, 797 (2d Cir. 1980). A

fair reading of the mail fraud count, which incorporated the previous allegations in the indictment,

makes clear that the scheme to defraud consisted of inducing Cates to transfer funds to Amerindo

by misrepresenting the nature and quality of the SBIC investment. These were the false statements

that Vilar knowingly made, and it was his mailing in support of this scheme that constituted the

essential element of the mail fraud.26 It was, therefore, entirely unnecessary for the government also

to prove that the account statement itself was false, and it has long been held that it is no

constructive amendment “to drop from an indictment those allegations that are unnecessary to an

offense that is clearly contained within it . . . .” Miller, 471 U.S. at 144; see also United States v.

Rosenthal, 9 F.3d 1016, 1023 (2d Cir. 1993) (“While it is the Government’s burden to prove the

essential elements of a charged crime, allegations in an indictment that go beyond the essential

elements which are required for conviction do not increase the Government’s burden.”).

         Accordingly, we do not understand the jury instructions as “support[ing] a theory . . . that

was distinctly different from the one charged,” nor do we think that Vilar would have been surprised

by the introduction “of different and unrelated proof adduced at trial.” D’Amelio, 683 F.3d at 421.

Indeed, the mailing specified in the indictment was the very mailing for which Vilar was convicted.

In other words, the indictment informed the defendant as to the specific time and place of the

criminal conduct for which he could be held liable, such that the “core of criminality” was clear.

See, e.g., United States v. Danielson, 199 F.3d 666, 670 (2d Cir. 1999); United States v. Knuckles, 581 F.2d

305, 312 (2d Cir. 1978). For these reasons, the indictment “fairly inform[ed the] defendant of the


     26 The essential elements of a mail fraud charge are “(1) a scheme to defraud, (2) money or property as the object of

the scheme, and (3) use of the mails to further the scheme.” United States v. Litwok, 678 F.3d 208, 213 (2d Cir. 2012)
(internal quotation marks and ellipsis omitted).


                                                           41
charge against which he [had to] defend,” and was not constructively amended. United States v.

Resendiz-Ponce, 549 U.S. 102, 108 (2007).

                                   V. Sufficiency of the Evidence

        The defendants advance a legion of challenges to the sufficiency of the evidence marshaled

against them at trial. Although we review sufficiency challenges de novo, United States v. Desposito, 704

F.3d 221, 226 (2d Cir. 2013), we “must view the evidence in the light most favorable to the

government, crediting every inference that could have been drawn in the government’s favor, and

deferring to the jury’s assessment of witness credibility, and its assessment of the weight of the

evidence,” United States v. Chavez, 549 F.3d 119, 124 (2d Cir. 2008) (internal citations, alterations and

quotation marks omitted). “[A] defendant challenging the sufficiency of the evidence that led to his

conviction at trial bears a heavy burden,” Coplan, 703 F.3d at 62 (internal quotation marks omitted),

because we must uphold the judgment of conviction if “any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt,” Jackson v. Virginia, 443 U.S. 307, 319

(1979). We consider in turn the claims of insufficiency as to each count of conviction.

                                     A. Conspiracy (Count One)

        Count One charged the defendants with conspiring to (1) carry out the GFRDA scheme,

and (2) cover up the collapse of the GFRDAs by paying off GFRDA investors with money taken

from Lily Cates through the SBIC scheme. Vilar and Tanaka contend that the evidence introduced

at trial was insufficient to support a finding of a single conspiracy. Instead, according to Vilar and

Tanaka, the evidence at most proved the existence of two smaller conspiracies to defraud—one to

sell the GFRDAs and a separate conspiracy to conceal the earlier fraud.

        Vilar and Tanaka’s argument was not persuasive for “duplicity” purposes, see Part II, ante,

and it is not persuasive from a sufficiency-of-the-evidence standpoint either. In short, sufficient



                                                   42
evidence supports the jury’s finding that a single conspiracy existed here. See United States v. Eppolito,

543 F.3d 25, 48 (2d Cir. 2008) (“[A] single conspiracy is not transformed into multiple conspiracies

merely by virtue of the fact that it may involve two or more phases or spheres of operation, so long

as there is sufficient proof of mutual dependence and assistance.”). Most notably, the evidence

demonstrates that Cates’s money was transferred at the same time that Vilar and Tanaka settled

debts arising from the GFRDA scheme. See Trial Tr. 4129-35; Gov’t Supp. App’x 742-52, 883.

Based on the evidence put forth at trial, a rational juror could have found that Vilar and Tanaka

entered into a conspiracy in 1986 with the objective of defrauding customers by causing them to

believe that GFRDAs were safe and liquid investments. The specific methods they used may have

evolved, but the objective of the conspiracy remained the same.

                                  B. Securities Fraud (Counts Two and Three)

           As set out at length above, see Part IV.A, to convict a defendant of securities fraud under

Section 10(b) and Rule 10b-5, the government must prove that in connection with a domestic

purchase or sale of a security the defendant willfully made a material misrepresentation (or a material

omission if the defendant had a duty to speak) or used a fraudulent device. See 15 U.S.C.

§§ 78j(b), 78ff(a); 17 C.F.R. § 240.10b-5; 27 see also O’Hagan, 521 U.S. at 665-66; VanCook, 653 F.3d at

138.28 A misrepresentation or omission is material “when there is a substantial likelihood that a

reasonable investor would find [the omission or misrepresentation] important in making an

investment decision.” Contorinis, 692 F.3d at 143.




    27   For the text of these provisions, see notes 6 and 7, ante.
    28 For additional background on the meaning of “willfully” in Section 32, see United States v. Kaiser, 609 F.3d 556,

568-69 (2d Cir. 2010); United States v. Dixon, 536 F.2d 1388, 1396-97 (2d Cir. 1976).



                                                               43
                                     1. The SBIC Fraud (Count Two)

            Vilar alone29 contends that the evidence is insufficient to support his conviction relating to

the SBIC fraud because there is inadequate evidence (1) that he conveyed any misrepresentation to

Lily Cates; (2) that he intended to steal from Lily Cates; and (3) that he used the mails or

instrumentalities of interstate commerce in connection with Cates’s SBIC purchase. We need not

dwell long on these claims.

            The record contains more than enough evidence for a reasonable juror to find, beyond a

reasonable doubt, that Vilar lied to Cates about the nature of her SBIC investment, and in particular

about the status of the SBIC license. Most notably, Cates testified to these exact facts. See Trial Tr.

2100-02. Although Vilar attempts to discredit her testimony as “unclear,” Vilar Br. 76, and

“disjointed,” id. at 80, her testimony was clear enough to permit the jury to credit it and rely on her

account of what happened.

            Vilar next declares that his conviction is invalid because the evidence does not

demonstrate that he intended to “steal” from Cates. Id. at 83. This argument misses the mark

because the government was under no obligation to prove that he wanted to steal Cates’s money,

only that he intended to defraud her in connection with his sale of the SBIC investment. See United

States v. Kelley, 551 F.3d 171, 175-76 (2d Cir. 2009); cf. SEC v. Obus, 693 F.3d 276, 286 (2d Cir. 2012)

(explaining that scienter under Section 10(b) is “defined as ‘a mental state embracing intent to

deceive, manipulate, or defraud’” (quoting Ernst & Ernst v. Hochfelder, 425 U.S. 185, 193 & n.12

(1976))). There is no doubt that there was sufficient evidence of this intent to support the jury’s

verdict. See, e.g., Trial Tr. 2101 (testimony of Lily Cates indicated that Vilar told her that the SBIC

license was “already done”).


   29   Tanaka was not convicted on Count Two.


                                                     44
            Finally, Vilar contends that the evidence of his use of the mails or an instrumentality of

interstate commerce was insufficient to support his conviction. He claims that Cates’s transfer of $5

million to purchase her SBIC investment “was made not by wire or mailing a check, but via a journal

entry, a back-office accounting maneuver executed by the Bear Stearns’ New York Office . . . .”

Vilar Br. 90-91. Even if Vilar were correct that Cates did not use the mails or an instrumentality of

interstate commerce to transfer the money, that would have little bearing on the numerous other

occasions that Vilar did use the mails and wire transfers to carry out his scheme. See, e.g., Gov’t

Supp. App’x 615-17 (letter faxed to Lily Cates stating, inter alia, that Vilar was “very proud of

securing” funds from the Small Business Administration and that “we can all go on to make a killing

in the SBA Fund”). The jury’s verdict as to Count Two was therefore fully supported by the

evidence.

                                    2. The GFRDA Fraud (Count Three)

         Vilar and Tanaka argue that the government did not prove that the GFRDA victims invested

based on the fraudulent terms contained in the offering memoranda and circulars because it failed to

prove that those documents were in fact sent to GFRDA investors.30 Vilar and Tanaka suggest that

any misrepresentations contained in the offering memoranda and circulars could not, therefore, have

been material, inasmuch as no investor could find information of which they were not aware to be

important to their investment decision.

         This argument fails because it ignores all of the documents containing the same

misrepresentations that clearly were received by the Mayers and Lecube-Chavez. Even if we assume

      30 Vilar and Tanaka also contend that the evidence was insufficient to demonstrate that the GFRDA funds were

actually invested in risky technology stocks, and Tanaka argues that the evidence was insufficient to prove his intent to
defraud. To the contrary, both of these facts were amply supported by direct testimony or documentary evidence. See,
e.g., Gov’t Supp. App’x 538-40 (testimony of Amerindo employee who booked trades indicating that Tanaka chose
which trades to execute and that Amerindo only traded in stocks); id. at 786-87 (GFRDA subscription agreement, signed
by Tanaka, specifying that 50-75% of funds would be invested in non-stock, high-quality, short-term investments).



                                                           45
that the government did not introduce evidence from which a reasonable juror could infer that the

investors received the offering memoranda and circulars, the government introduced other

documents that unmistakably conveyed to the investors specific, false representations concerning

the investment mix backing the GFRDAs. See, e.g., Gov’t Supp. App’x 878 (1987 letter to Mayer

family setting out GFRDA investment ratios). Vilar and Tanaka’s argument also ignores the direct

testimony of Lisa Mayer and Graciela Lecube-Chavez. As described at length above, see Part I.B.2,

the government offered sufficient evidence for a rational juror to find beyond a reasonable doubt

that the defendants made material misrepresentations in connection with the sale of the GFRDAs.

                                  C. Investment Adviser Fraud (Count Four)

           The defendants challenge the sufficiency of the government’s evidence on the investment

adviser fraud31 count on two grounds: first, that Amerindo was not an investment adviser within the

meaning of the statute because it did not charge fees for its services; and second, that there was


    31   Title 15 U.S.C. § 80b-6 provides:
    It shall be unlawful for any investment adviser, by use of the mails or any means or instrumentality of interstate
    commerce, directly or indirectly--
           (1) to employ any device, scheme, or artifice to defraud any client or prospective client;
           (2) to engage in any transaction, practice, or course of business which operates as a fraud or deceit upon
           any client or prospective client;
           (3) acting as principal for his own account, knowingly to sell any security to or purchase any security from
           a client, or acting as broker for a person other than such client, knowingly to effect any sale or purchase of
           any security for the account of such client, without disclosing to such client in writing before the
           completion of such transaction the capacity in which he is acting and obtaining the consent of the client to
           such transaction. The prohibitions of this paragraph shall not apply to any transaction with a customer of a
           broker or dealer if such broker or dealer is not acting as an investment adviser in relation to such
           transaction; or
           (4) to engage in any act, practice, or course of business which is fraudulent, deceptive, or manipulative.
           The Commission shall, for the purposes of this paragraph (4) by rules and regulations define, and prescribe
           means reasonably designed to prevent, such acts, practices, and courses of business as are fraudulent,
           deceptive, or manipulative.
     An “investment adviser” is defined as “any person who, for compensation, engages in the business of advising
others, either directly or through publications or writings, as to the value of securities or as to the advisability of
investing in, purchasing, or selling securities, or who, for compensation and as part of a regular business, issues or
promulgates analyses or reports concerning securities.” Id. § 80b-2(a)(11).



                                                              46
insufficient proof of a mailing or use of an instrumentality of interstate commerce. These claims are

wholly without merit. First, a letter from Vilar to Cates’s attorney in 2004 discussed fees that would

be due to Amerindo. See Gov’t Supp. App’x 708-09. Although the letter did not specify that the

fees were for Amerindo’s investment advisory services, the jury could reasonably have inferred that

fact.32 Second, it is clear from the record that numerous communications with Cates, including the

solicitation of her investment into the fraudulent SBIC account, were conducted using the mails and

telephones. See, e.g., id. at 755-57. The evidence therefore was sufficient to support the jury’s verdict

as to the investment adviser fraud count.

                                  D. Wire Fraud (Counts Six and Seven)

         In order to prove wire fraud, “the government must establish the existence of a scheme to

defraud, that money or property were the object of the scheme, and that defendant used interstate

wires in furtherance of that scheme.” United States v. Guadagna, 183 F.3d 122, 129 (2d Cir. 1999).

Vilar challenges his wire fraud convictions on the basis that the wire transfers at issue, by which

Cates’s money was transferred from Amerindo’s account to Vilar’s account, occurred after Cates had

transferred her $5 million to the SBIC fund. Vilar argues that these wire transfers cannot satisfy the

“in furtherance” requirement because the scheme was complete once Amerindo obtained the funds.

         The fact that the wire transactions at issue occurred after Cates had transferred the funds to

the SBIC account is irrelevant. As we have explained, “[a] scheme to defraud is not complete until

the proceeds have been received and use of the mail or wires to obtain the proceeds satisfies the

jurisdictional element,” which is to say that the jurisdictional element is fulfilled when the defendant

uses the mail or wires to convert the money to his own use. Sindona, 636 F.2d at 802 (relying on

Pereira v. United States, 347 U.S. 1, 7-9 (1954)). Inasmuch as Vilar used the wire transfers to send the

    32   Indeed, the letter specifically refers to “The Investment Management Agreement.” Gov’t Supp. App’x 708.



                                                         47
money to his own account, the wire transfers were undoubtedly in furtherance of the scheme to

defraud.

                  E. Money Laundering (Counts Eight, Nine, Ten, and Eleven)

         In order to prove that a defendant has committed the crime of money laundering under 18

U.S.C. § 1957(a),33 the government must “present evidence that the defendant knowingly engaged or

attempted to engage in a monetary transaction in unlawful funds.” United States v. Ness, 565 F.3d 73,

78 (2d Cir. 2009). Vilar argues that the government has proved neither that he knowingly initiated

or agreed to the transfers of Cates’s money from Amerindo’s account to his own account, nor that

he knew that the funds were unlawful.

         Both of these claims are belied by the sequence of events in this case. As we have already

confirmed, the evidence at trial demonstrated that Vilar knowingly and willfully defrauded Cates of

millions of dollars by lying to her about the nature of the SBIC investment opportunity. Based on

these misrepresentations, Cates transferred her money to an Amerindo account that was previously

empty. Immediately thereafter, hundreds of thousands of these dollars were transferred to Vilar’s

own account. Based on the evidence of these transfers and their timing, a rational juror could

conclude that Vilar knew of the criminal scheme and of the origin of the funds. Accordingly, Vilar’s

insufficiency claims as to money laundering are meritless.

                                                  VI. Sentencing

         Vilar and Tanaka argue that their sentences must be vacated due to errors in the calculation

of (1) loss caused by the offense, (2) restitution, and (3) forfeiture. As with any sentencing claim,

when considering a challenge to the calculation of loss amount, “[w]e review legal conclusions, such


    33In relevant part, 18 U.S.C. § 1957(a) provides: “Whoever . . . knowingly engages or attempts to engage in a
monetary transaction in criminally derived property of a value greater than $10,000 and is derived from specified
unlawful activity, shall be punished as provided in subsection (b).”



                                                          48
as interpretations of the Guidelines, de novo and findings of fact for clear error.” United States v.

Lacey, 699 F.3d 710, 717 (2d Cir. 2012). Accordingly, we are “obliged to determine whether the trial

court’s method of calculating the amount of loss was legally acceptable,” but we will not disturb a

district court’s “reasonable estimate of the loss, given the available information.” United States v.

Turk, 626 F.3d 743, 748 (2d Cir. 2010) (internal quotation marks and ellipsis omitted). The same

standard applies to review of forfeiture determinations. See United States v. Gaskin, 364 F.3d 438,

461-62 (2d Cir. 2004). Restitution orders under the Mandatory Victim Restitution Act (“MVRA”),

18 U.S.C. §§ 3663A-3664, are reviewed for “abuse of discretion,” which occurs when the decision

rests on an error of law, clearly erroneous finding of fact, or otherwise cannot be located within the

range of permissible decisions. See United States v. Zangari, 677 F.3d 86, 91 (2d Cir. 2012); see also In re

Sims, 534 F.3d at 132. For the following reasons, we agree with Vilar and Tanaka that the cause

must be remanded for resentencing.

         First, the calculation of the applicable sentencing guidelines must derive from the losses

resulting from or intended to result from the criminal “offense.” United States Sentencing

Guidelines Manual (“U.S.S.G.”) § 2B1.1 cmt. n.3(A). The District Court calculated the loss caused

by Vilar and Tanaka’s scheme to be between $20 million and $50 million, resulting in a twenty-two-

level sentencing enhancement.34 Tanaka App’x 805-06. This finding was based on the losses



    34 Vilar and Tanaka argue that the amount of actual loss should be zero, because (1) the victims received profits
from Amerindo during the course of the scheme, and therefore did not actually lose money; and (2) there is enough
money in frozen Amerindo accounts to repay each victim. We disagree because defendants should not benefit from
attempting to ensure the continuation of their scheme, see United States v. Carrozzella, 105 F.3d 796, 805 (2d Cir. 1997), or
from inducing investors to reinvest certain interest payments received, see United States v. Hsu, 669 F.3d 112, 122 (2d Cir.
2012).
     Nor should defendants’ liability be reduced by the amount of money available in Amerindo’s bank accounts,
because the relevant sentencing guideline permits a sentencing court to credit a defendant with available funds only
when those funds are designated as collateral for the debt owed the victim. See U.S.S.G. § 2B1.1, cmt. n.3(E)(ii) (“In a
case involving collateral pledged or otherwise provided by the defendant,” the loss shall be reduced by “the fair market
value of the collateral . . . .”).



                                                             49
suffered by Lily Cates, the Mayer family, and Lecube-Chavez, as well as other victims who may have

purchased GFRDAs abroad. See id.

           As we explained in Part I, ante, conduct in connection with extraterritorial transactions in

securities does not constitute an offense under Section 10(b) or Rule 10b-5. However, the parties

have not briefed, and the District Court has not had an opportunity to consider, the question of

whether losses suffered by victims who purchased GFRDAs abroad may constitute “relevant

conduct” under U.S.S.G. §§ 1B1.3(a)(1), 2B1.1(b). Accordingly, we leave it to the District Court to

consider this question in the first instance on remand.

           Second, the District Court must recalculate restitution. The MVRA requires district courts

to order defendants to make restitutions to their victims. 18 U.S.C. § 3663A(a)(1).35 A “victim”

refers to a “person directly and proximately harmed as a result of the commission of an offense for

which restitution may be ordered including, in the case of an offense that involves as an element a

scheme, conspiracy, or pattern of criminal activity, any person directly harmed by the defendant’s

criminal conduct in the course of the scheme, conspiracy, or pattern.” Id. § 3663A(a)(2).

           The MVRA’s definition of “victim” reflects an important limiting principle for restitution

awards—namely, that Congress has “authorize[d] an award of restitution only for the loss caused by

the specific conduct that is the basis of the offense of conviction.” Hughey v. United States, 495 U.S.

411, 413 (1990).36 As we have previously explained, restitution is not permitted for loss caused by


    35   In relevant part, the MVRA provides:
    (a)(1) Notwithstanding any other provision of law, when sentencing a defendant convicted of an offense
    described in subsection (c), the court shall order, in addition to, or in the case of a misdemeanor, in addition to
    or in lieu of, any other penalty authorized by law, that the defendant make restitution to the victim of the
    offense or, if the victim is deceased, to the victim’s estate.
18 U.S.C. § 3663A(a)(1).
    36Although Hughey interpreted the provisions of the earlier Victim Witness Protection Act (“VWPA”), the relevant
language in the VWPA is nearly identical to the MVRA’s provisions, and we have therefore applied Hughey in cases
addressing restitution under the MVRA. See Marino, 654 F.3d at 319 n.7.



                                                            50
“relevant conduct,” even though such conduct may be “properly included in offense level

calculation” under the Sentencing Guidelines. United States v. Lussier, 104 F.3d 32, 33 (2d Cir. 1997).

It follows, therefore, that the District Court cannot order restitution for investors who purchased

GFRDAs abroad, since those investors are not victims of the offense.37 Accordingly, the District

Court must vacate the restitution award and proceed to recalculate restitution with respect to victims

who have been “directly harmed by the defendant’s criminal conduct.”38 18 U.S.C. § 3663A(a)(2).

         Third, we must remand with instructions to vacate the forfeiture order because, as the

government concedes and the District Court itself has confessed, due to arithmetical mistakes, the

calculation of the final forfeiture amount was clearly erroneous.39

         In sum, we remand the cause to the District Court with directions to vacate the sentences of

Vilar and Tanaka, and to proceed to resentence the defendants in terms consistent with this opinion.

                                    VII. Ineffective Assistance of Counsel

         Finally, Vilar contends that his trial counsel was constitutionally ineffective, laying an

extensive list of missteps and failures at the feet of his former attorney. Among other things, Vilar

charges his trial counsel with (1) inadequate review of discovery; (2) inadequate development of




    37 Our decision in Marino is not to the contrary. In that case, we held that a defrauded investor may be a “victim”
for restitution purposes, even if he would not have a private right of action to seek damages in a civil suit. 654 F.3d at
321. The question in this case, however, is whether the investors that purchased GRFDAs abroad were victims of Vilar
and Tanaka’s criminal conduct, which, for the reasons spelled out above, they surely were not. See Part I, ante.
     38 We expect that on remand Vilar and Tanaka will renew, and the District Court will consider, their arguments

concerning the propriety of calculating restitution awards to include a compounding 9% rate of prejudgment interest.
Vilar and Tanaka contend, persuasively, that this rate, which is based on New York State’s statutory rate, see N.Y.
C.P.L.R. § 5004, will have the effect of benefitting victims of the GFRDA scheme at the expense of innocent investors
in non-fraudulent securities. In fact, there is some doubt as to whether it is ever appropriate to award interest at the
state rate on federal claims. Cf. Thomas v. iStar Fin., Inc., 629 F.3d 276, 280 (2d Cir. 2010) (holding that “judgments that
are based on both state and federal law with respect to which no distinction is drawn shall have applicable interest
calculated at the federal interest rate”).
     39 We also leave it for the District Court to consider on remand whether the forfeiture amount is affected by the

extraterritorial limitations imposed on Section 10(b) by Morrison. See Part I, ante.



                                                             51
defenses; (3) failure to cross-examine witnesses; (4) failure to advocate for his client in his

summation; and (5) failure to challenge the forfeiture order.

        We have three options for dealing with a claim for ineffective assistance of counsel raised on

direct appeal: We may “(1) decline to hear the claim, permitting the appellant to raise the issue as

part of a subsequent petition for writ of habeas corpus pursuant to 28 U.S.C. § 2255; (2) remand the

claim to the district court for necessary factfinding; or (3) decide the claim on the record before us.”

United States v. Ramos, 677 F.3d 124, 129 (2d Cir. 2012) (internal quotation marks omitted). The

Supreme Court has indicated that “in most cases a motion brought under § 2255 is preferable to

direct appeal for deciding claims of ineffective assistance,” Massaro v. United States, 538 U.S. 500, 504

(2003), and we have expressed our own “baseline aversion to resolving ineffectiveness claims on

direct review,” Ramos, 677 F.3d at 130 (internal quotation marks omitted). Particularly in view of the

complexity of this case and the absence of any comment from Vilar’s attorney, see Sparman v.

Edwards, 154 F.3d 51, 52 (2d Cir. 1998), we think it unwise to consider an ineffective assistance claim

on direct review. Vilar may pursue this claim, if he chooses, in a subsequent § 2255 petition.

                                            CONCLUSION

        To summarize, we hold that:

        (1)     Section 10(b) and Rule 10b-5 do not apply to extraterritorial conduct, regardless of

                whether liability is sought criminally or civilly. Accordingly, a defendant may be

                convicted of securities fraud under Section 10(b) and Rule 10b-5 only if he has

                engaged in fraud in connection with (1) a security listed on an American exchange, or

                (2) a security purchased or sold in the United States.

        (2)     Although the District Court erred by failing to require proof of domestic securities

                transactions, that error was not “plain,” because the evidence in the record



                                                    52
      demonstrated that Vilar and Tanaka engaged in fraud in connection with a domestic

      purchase or sale of securities, and therefore, the error did not affect the outcome of

      the proceedings or affect Vilar and Tanaka’s substantial rights.

(3)   The indictment was sufficient. In particular, Count One of the indictment was not

      “duplicitous” because it charged a single scheme to defraud, and Count Four of the

      indictment was sufficiently pleaded, insofar as it informed Vilar and Tanaka of the

      charges to be met and enabled them to plead double jeopardy in the future.

(4)   The District Court properly admitted evidence obtained during the U.S. and U.K.

      searches. First, the District Court correctly concluded that documents obtained

      from defendants’ office in the United States were admissible pursuant to the

      “inevitable discovery” doctrine. Second, the U.K. search was reasonable, and

      therefore, the evidence obtained was properly admitted because evidence obtained in

      a search by the U.S. government in another country is admissible so long as the

      search was “reasonable” under the Fourth Amendment.

(5)   In a prosecution brought by the government for securities fraud under Section 10(b)

      or Rule 10b-5, the government does not need to prove that the victims of a scheme

      to defraud actually relied on the material misrepresentation or omission.

      Accordingly, the District Court did not err by not instructing the jury on reliance.

(6)   Although the mail fraud charge in the indictment specified that the mailing itself was

      false or fraudulent, the District Court’s instruction permitting the jury to convict

      based on a mailing that contained no false or fraudulent statement did not

      “constructively amend” the indictment.




                                         53
         (7)       Under the Mandatory Victim Restitution Act, restitution is not permitted for

                   investors who purchased securities abroad, inasmuch as those investors are not

                   victims of an offense under Section 10(b) or 10b-5.

         (8)       The District Court must, on remand, determine what acts constitute offense conduct

                   for the purposes of calculating loss amount at sentencing, as well as the amount

                   subject to forfeiture.

         (9)       With the exception of Vilar’s ineffective assistance of counsel claim, which we do

                   not reach, Vilar and Tanaka’s remaining claims are without merit.

         The February 8, 2010, and February 10, 2010 judgments of conviction of the District Court

are AFFIRMED in all respects, except for the sentences; and the cause is REMANDED to the

District Court with instructions to vacate both sentences and proceed to a de novo resentencing

consistent with this opinion.40




    40 We leave it to the District Court to consider in the first instance the question of whether bail should be granted
pending any petition for certiorari. In the interest of judicial economy, jurisdiction may be restored to this Court for an
appeal of the District Court’s bail decision, or of the sentences imposed on remand, by letter to the Clerk of this Court.
Any such proceedings will be assigned to this panel.



                                                            54